Resumption of the session
I declare resumed the session of the European Parliament adjourned on 4 December 1997.
Approval of the Minutes
The Minutes of 4 December 1997 have been distributed.
Are there any comments?
Mr President, last Friday the European Council in Luxembourg approved unanimously a resolution renouncing and condemning the terrorist organization ETA, and the following day the Basque people took to the streets in mass demonstrations, demanding exactly what we are offering to the eastern European countries knocking at our door: peace, liberty and democracy.
Mr President, I would like you to make a public statement on behalf of this House, to express our support for the aspirations of the Basque people, and our sympathy for the family of José Luis Caso, who was murdered for having been democratically elected to represent Basques like himself.
Mr President, I support what Mr Galeote has just said. I should like to add that we think murdering José Luis Caso, a simple town councillor in the small Basque town of Rentería, for the way he lived his life and represented his fellow citizens, was an attack against Spain's democracy, the democratic institutions of the Basque Country, and the great European democracy which we are all building.
We are pleased that the European Council in Luxembourg has made such a clear statement, and we are aware, Mr President, that you have already conveyed Parliament's condolences, and will give all the support you can to the victim's family.
I believe Parliament is to receive a visit tomorrow from the family of the town councillor Miguel Ángel Blanco, who was murdered in Ermua, and Vice-President Cot is going to lead a meeting to provide information and support for all the victims of terrorism in Spain and Europe. It is in that spirit that my group wishes to express its full support, and its commitment to working energetically to ensure that such acts cannot be committed in the future.
Mr President, I want to support what my colleagues have said. On behalf of the Spanish socialists, I should like to say that the murder of Councillor Caso is an attack against democratic principles, and against the Spanish people's attempt to construct a stable and lasting democracy. It is yet another manifestation of the totalitarianism which sometimes lurks in some of our European societies.
I should like to thank you, Mr President, for having sent our condolences. I am very pleased with the declaration made at the European Council in Luxembourg, and I hope this Parliament and our other institutions continue to support the efforts of the Spanish people to live in peace and democracy.
Thank you, Mr Medina. Ladies and gentlemen, I think the three speakers have expressed the feelings of the whole House. I share the same view, as I made clear at the time of the European Council declaration. I should also like to remind you that tomorrow, at 6 p.m., as Mr Puerta has mentioned, we will be holding a meeting which will be open to all Members of this House, to express our support for all the victims of terrorism - in Spain and in Europe as a whole - and this House's strong will and commitment to combat terrorism in all its forms wherever it occurs.
Mr President, on Wednesday, the day after tomorrow, we will all witness the extremely significant moment when the Sakharov prize is awarded. It is of exceptional significance this year, its tenth year, since it is the fiftieth anniversary of human rights.
In 1995 our Kurdish colleague in the Turkish parliament, Leyla Zana, was honoured with the Sakharov prize for her unrelenting struggles, on account of which she was mercilessly persecuted and incarcerated by the Turkish government. Mr President, we recall Mrs Zana's speech to this House on the 12 January 1996, which was read to us by her husband because she could not be present, and which ended with the plea, "I ask for the help of the European Parliament in putting an end to the tragedy which is afflicting my people.'
Today, two years later, Leyla Zana is still in a Turkish prison, despite the fact that she has gained a reputation worldwide as a symbol of the peaceful struggle for a solution to the problem and for the survival of her people.
Mr President, since the issue of the rapprochement of Turkey with the European Union is somewhat topical, I think that today the European Council, in keeping with its principles, should request and demand from the Turkish government the immediate release of our colleague, Mrs Zana, whom we in this House honoured with the Sakharov prize.
Thank you, Mr Papakyriazis. In any case, I should like to remind Members of this House that the best way to show support for the way Parliament awards the Sakharov prize is to show a good attendance at the partsession to be held on Wednesday at 12 noon, when this year's prize will be presented to Salima Ghezali, in recognition of work which is similar to Leyla Zana's.
Mr President, on a point of order: as you may know, the United States has apparently imposed a ban on the import of European beef into the United States. This has not yet been officially confirmed but I believe it to be the case. That, coupled with the other rumours circulating about both beef and lamb, suggests to me that it would be important for the Commission to make a statement to this House, particularly after the Council meeting today. I wonder whether you could put that request to it at some stage this week.
It has been discussed by the Conference of Presidents. As these are rumours rather than facts it was decided that it would be better to make a statement in January when we have all the facts and a statement by the Commission.
Mr President, a point of order. There may be rumours about the situation concerning beef in Europe, but in my constituency, where there are a large number of beef farmers, there is a real crisis developing. The market is being flooded with imports from other European countries which do not have the same hygiene standards as we have in the United Kingdom. So it is not a question of rumours, it is a real problem.
Mr President, without wanting to get into the substance of the debate, which would mean my getting slightly bitter, please allow me to point out that I heard this afternoon from Mrs Bonino that she is assuming she will issue a statement tomorrow evening after the Commission has met. I gathered from the agenda that this statement will take place tomorrow evening at 9.00 p.m., here in this House, followed by a debate on the issue. I was proceeding from this assumption until two minutes ago, and Mrs Bonino is proceeding from this assumption too.
For this to be the case, the Rules of Procedure state that there has to be a change to the agenda, which obviously has not happened at the moment.
Oh, I beg your pardon. I made a mistake. In fact, the agenda states that at 9 p.m. there will be a Commission statement on beef and veal products posing a potential health risk, followed by a debate. Allow me to correct myself. You are right, Mrs Roth-Behrendt; it is on the agenda and will be debated tomorrow.
Mr President, on a point of order. I was going to make the same point. It is right that we should have that debate at 9 o'clock on Tuesday night, as agreed.
Mr President, I am quite shocked by what Mr Hallam has said. He cast a gross slur on the hygiene habits in my country since it is the Irish farmers that are being stopped at the port illegally. I would say to Mr Hallam: it is a long time since we have kept pigs in the parlour.
(Laughter )
Mr President, rather than get into a long debate about this, could we not simply agree that the item that is scheduled for tomorrow night at 9 p.m. could cover all the aspects concerned, including lamb as well as veal and beef? I assume that is what the Conference of Presidents intended when they put this on the agenda.
It will depend on the Commissioner and his statement, of course.
Mr President, a statement will indeed be made tomorrow at 9 p.m. by the Commission, on beef and veal posing a potential health risk. But what appals me, Mr President, is that this declaration will be followed by a debate, but not by the Parliament taking a position. There will be no resolution or vote. And there will be no resolution or vote taken on the labelling of genetically modified organisms, a matter to be debated on Friday morning.
I believe that the items contained in the statement from the Commission will be very much in earnest. Doubtless a prohibition of imports from the United States, doubtless a modification on the prohibition on use of specified risk material, which should in theory come into force on 1 January next. In short, matters which are of extreme importance, and it is inconceivable that the European Parliament should not take a clear position in a timely fashion, in other words, right now, and not in one or two months, when the European Parliament will be able to do no more than deplore what has already happened.
Mr Berthu, you were present at the Conference of Presidents which decided not to make any resolutions, just as I was. The conference indeed considered that a debate was necessary, but that there would not, in all likelihood, be enough substance to justify a resolution without the appropriate committees expressing an opinion on the matter. This was the explanation proffered to the Conference of Presidents. You were there as I was. I was keen to make this information available to this House.
Mr President, first of all I should like to agree with what you said about the position on this date with America, but perhaps I could help you a little bit with regard to Mr Hallam making a cheap political point. He should know that British beef has been banned from America for a number of years and that it is his government that is causing a problem for the beef industry by refusing to revalue the 'green pound' .
Mr Sturdy, this is not the place to discuss the internal problems of any Member State.
Mrs Roth-Behrendt, we have a very full agenda. Please let us not waste time now in mutual recriminations.
Mr President, I do not intend to get involved in the debate. I would just like to say something about procedure and congratulate the Conference of Presidents on its wisdom. Last month, in November, we adopted a far-reaching resolution with very few omissions in it. To do so again this month would not be sensible in my view. I would ask those colleagues who deem this necessary to consider the fact that in February we will be debating the next Commission report - the first of the half-yearly reports - and will have to come to a decision on that. That is to say, in the space of just three months, we will have more BSE resolutions to adopt. I think that will be fun enough, so we can afford ourselves the luxury tomorrow of having a discussion that will provide us with the necessary information. This way we can save ourselves having to detail a resolution considering the Commission's report in February.
Mr President, I just want to say to Mr Hallam that had the government of his country observed...
No, Mr Gallagher, there will be no further debate on that matter.
Mr President, I indicated my desire to speak at the start. Forgive me if I do not comment on the question of British beef. I do not want to join Mrs Roth-Behrendt in congratulating the Conference of Presidents; on the contrary! Tomorrow the Committee on External Economic Relations will meet, chaired by Commissioner Sir Leon Brittan. Given the subject under discussion, it should be a matter of urgency this week. We are now obliged to make this an informal meeting without the involvement of interpreters. I merely wanted to protest that, while each working party and intergroup can meet here under sensible conditions, a committee discussing the sort of important matters that need to be dealt with this week, cannot! I would ask that this way of organizing things cease.
Mr Posselt, this decision was made by the Conference of Presidents. The decision to hold committee meetings in Brussels has been explained to the committee chairmen and to each and every one of the committees.
If you think it ought to be changed, you should approach the Conference of Presidents, but now is neither the time nor the place to make such alterations.
Mr President, I would like to ask a question on the basis of article 22, section 5. Can the Bureau as soon as possible provide the necessary resources for employees in the post room, who are not able to do their work satisfactorily, and can the chauffeurs who have to sit in that terribly cold corner of the entrance hall in Brussels be given better accommodation? We are now well set up to do our work properly; I think our valued colleagues should be in the same position.
Mr President, you often come in for a lot of flak on these occasions and I think it is only right that on some occasions you should receive some compliments as well. I would ask you to pass on our thanks to all the services involved in moving us into our new offices in Brussels for the way this was carried out. There were some small difficulties but, on the whole, this massive undertaking was carried out with exceptional efficiency. Please pass this on to all concerned.
Thank you, Mr Provan. I can say to Mrs van Bladel that the Secretary-General is looking for a better place for the chauffeurs in the new building. Thank you for your remarks: we had a team that worked very well and we must congratulate the Secretary-General on providing the team for that very successful operation.
Mr President, it was to raise a point about the minutes that I asked for the floor, just when you introduced the first point on the agenda.
I would like to make a comment about page five of the minutes of the meeting of 4 December, and more particularly on the response to my point raised under Rule 48 of the Rules of Procedure. In my speech, I reminded the House that on 19 November, I had submitted a written declaration formally registering my concern regarding the regularity and transparency of procedures governing our operating and investment expenditure. I wished all members to be in a position to give their opinion on all the questions and all the rumours which surround these matters. You replied, Mr President, that you had referred the matter to the Committee on the Rules of Procedure. And indeed, in a letter dated 3 December, you wrote that you were actually referring the matter to the Rules Committee that very day.
Mr President, the Rules Committee met on 8 and 9 December. It had still not received this letter. As of today, 15 December, no submission has yet been received from you on the subject. I would like to ask you why things have taken so long. I would like to know why your entourage, why your services, why your staff are so unwilling to push this procedural matter forward, on a question of whose importance for the image of our Parliament you are well aware.
Mr Fabre-Aubrespy, I signed the referral to place the matter in the hands of the Rules Committee as soon as I was able to do so, given that I was travelling in Great Britain. The document has been sent today, after going through the registration procedures - you know that there are formalities with regard to internal mail. So I have signed it. You know that there are formalities which we are trying to reduce, but which are still somewhat slowmoving. Bear with me, the official document has gone to the Rules Committee, which will receive it today.
(The Minutes were approved)
Order of business
The next item is the order of business.
The final version of the draft agenda as drawn up by the Conference of Presidents pursuant to Rule 95 of the Rules of Procedure has been distributed.
The following amendments have been proposed:
Monday to Thursday: no changes
Friday:
With the agreement of the Committee on Agriculture and Rural Development, Mrs Redondo Jiménez requests that her report on the control of Pseudomonas solanacearum (Smith) Smith should be taken without debate.
Mr Colino Salamanca, the chairman of the Committee on Agriculture and Rural Development, has the floor.
Mr President, the amendments to that report were approved unanimously in committee. There is no problem. The request can therefore be granted.
I put Mrs Redondo Jiménez's request to the House.
(Parliament gave its assent)
The vote on this report will therefore be taken on Tuesday, at 12 noon.
I have received a request signed by Mr Ford and 28 other people, asking that a Commission statement on UEFA's decision not to allow the winners of the Coca Cola cup to take part in the European Cup competitions should be added to the agenda.
Because this part-session's agenda is so full, if it is decided to include such a statement, the only place it could be added is at the end of the Friday session.
Mr Ford has the floor to present this request for amendment.
Mr President, that will be perfectly acceptable at the end of business on Friday morning if the House is so agreeable.
Does anybody wish to speak in support of the request? Anybody against? No?
Then we shall proceed to the vote.
(Parliament approved the proposal)
The order of business has been adopted thus amended.
Green Paper on a partnership for a new organization of work
The next item is the report (A4-0313/97) by Mr Andersson, on behalf of the Committee on Employment and Social Affairs, on the Commission Green Paper "Partnership for a new organization of work' .
Mr President, I would like to begin by thanking the Commission for an excellent Green Paper. I would also like to take the opportunity to thank my fellow Committee members for excellent collaboration within the Committee in drawing up this report.
As far as changes in the organization of work are concerned, we can state that we are lagging behind the USA and Japan. That is a fact and not an estimation. I believe, you see, that if we are to change the organization of work in Europe, we should choose our own model, based among other things on the social model, and not plagiarize models from the USA and Japan.
I would also like to say a few words about the word flexibility. This is a word which is steeped in taboos. For me flexibility is about a connection with security. The fact is that you can never create a flexible organization of work unless you also have a well-developed labour law, an active labour market policy and a right to in-house training for employees, etcetera.
It is not a case of one model if we want to create new organizations of work in Europe, but many. Things are different for different sectors and different for different companies. What they have in common and what is important is that the parties in the labour market are involved at both industry and company level. However, turning to the Group of the European People's Party and Amendment 4, we should not interfere in the way the parties in the labour market organize themselves. It is important for small and medium-sized enterprises to be included. However, it is not we, but the employers themselves who should decide how small and medium-sized enterprises should be represented in employer organizations.
Changes in the organization of work affect a multitude of policy areas, including taxation. The Committee now recommends, as before, a reduction in taxation which involves reduced tax on work and increased tax on energy, the environment and capital. We therefore also oppose the amendment from the UPE Group which concerns a general reduction in taxation. We want tax changes, not a general suppression of taxes.
The other policy area which is affected by the issue is labour law. On a previous occasion an agreement on parttime work was approved in this House. However, that is not enough. It is just as important for us to have changes and security where atypical forms of work are concerned. I would therefore like to ask the Commission when it intends to return to regulation and security in the question of atypical forms of work. We also have proposals on minimum standards with regard to information, consultation and participation. What is the Commission's position on binding minimum standards in these important areas?
The third policy area which I shall touch on is working hours. This is largely a question for the parties in the labour market, but society should give the basic standards and create incentives to shorten working hours. We previously put forward proposals about this in the Rocard report. We now return to the subject. When is the Commission going to produce its own proposals on shorter working hours? When are we going to get the intervention which has been promised so many times with regard to the situation in Europe on the question of shortening working hours?
In the fourth place, training is important where changing the organization of work is concerned. However, in this respect the situation is gloomy. We know that only one in three employees has access to training. In small and medium-sized enterprises the situation is even worse. There it is only one in ten employees. We have to support the small and medium-sized enterprises, but we cannot, as the Green Group proposes, go into supporting certain forms of ownership. I am a warm supporter of worker-owned companies, but we cannot go into supporting certain forms of ownership. However, we should support small and medium-sized enterprises.
A change in the organization of work is a long-term measure. It is also important to involved the employees. On the question of health risks, a lot can be done to improve health and safety. However, there is also a danger. There are also examples of organizational changes which have made things worse, and it is reasonable for employers to have more responsibility for the costs of the working environment. We are therefore opposed to the proposal from the UPE Group which weakens the position which the Committee has taken.
I would also like to address the area of equal opportunities. What the Commission says is positive. What the Committee on Women's Rights has said is also positive, and I also support the amendment from the Group of the European People's Party concerning the equal opportunity aspects and responsibility for the family both for men and women.
Finally I would like to thank the Commission for a good Green Paper, and I would like to thank my colleagues on the Committee for a constructive collaboration, both within the Committee and hopefully also now that we are considering the matter in this part-session.
Mr President, I would like to congratulate Jan Andersson on his excellent report and the Commission because the Green Paper itself picked up on all of the most important themes in the future organization of work.
I would like to make just three brief points. The first is that, as the rapporteur himself says, we now need to convert this comprehensive analysis into practical action in the framework of the next social action programme. For example, we need to seek urgently, either a framework agreement on necessary instruments on working time management, or action on forms of atypical work contracts other than part-time contracts. The second point is that these actions are going to require the use of both the negotiating track and the legislative track under the new Social Chapter. We need therefore to have a clear interinstitutional agreement setting out the mechanisms and timetables which will operate to make sure that we do act expeditiously. You yourself, President, have raised this issue in the Trialogue. I hope that when it is reached on the agenda of the Trialogue, the Commission will take it very seriously and that we will manage to achieve some progress under the British presidency.
My third and final point is that we need a new understanding with the Member States and Council that there are very important social matters outstanding which can only and must be addressed at European level: for example the mobility of labour, another important aspect in this Green Paper. We must end the logjam of the last two or three years in the social sphere and get things moving once again. Otherwise I have a genuine fear that the internal market that all capitals see as being of crucial importance will be subject to increasing and massive disruption. We must get the balance right.
Mr President, Madam Commissioner, ladies and gentlemen, those who are following either from close by or from a distance the diversification of employment contracts, employment statutes, mobility of labour and flexibility of working hours, will observe that the existing employment system needs to be adjusted. The employment regulations in force must be adapted because of fundamental changes in both the economic sphere, and in the social sphere. Those who do not take this into account, will be overtaken by these changes.
Europe's responsibility in this entire area is not easily defined, however. Who takes part in the negotiations? Who takes part in the partnership? Does it involve informal exchanges of ideas, or negotiations aimed at agreement? What does organization of work mean? We are talking about health and safety at work and working hours in particular. We are talking about salary conditions, employment conditions in general, insurance against industrial accidents and occupational illness, education, vocational training, labour market policy, target group policy; these are all elements which form part of this, and which are discussed in the Green Paper, but it is not always clear what Europe's role in this is.
We believe that Europe must be able to apply a certain legislative authority which can modulate the big inequalities which also exist today between the different Member States; and to try and achieve a certain harmony. In that sense I would like to agree with the proposals made by the rapporteur and Mr Hughes just now for the next social action programme.
In all this, we must not overlook some basic principles, and in this respect we also agree with the rapporteur, that both the opportunities for economic growth and its promotion must be taken into account, but on the other hand that the opportunities for employees to retain their jobs, and also to preserve social security must be borne in mind. It is this balance which we call the European social model, and we would like to preserve, improve and adapt this European social model where necessary in this new organization of work. It should be clear that it should not involve something whereby the gain of one thing is at the expense of something else.
On behalf of my group I would therefore like to thank the rapporteur for his report, and for agreeing with most of our amendments. I have just heard that the rapporteur also agrees with an amendment which we are submitting once again, in connection in particular with the effect of the organization of work on the family. We believe there is no point in increasing growth, strengthening competitiveness, employment and employment security, if this is to bring about a deterioration in family life.
I would like to draw the attention of the rapporteur, Mr Andersson, once more to the role of SMEs and the negotiation on the level of the social partners, in which the specific representation of SMEs must also become possible. In that sense we are also prepared to support the report tomorrow.
Mr President, I would like to join my colleagues in congratulating Mr Andersson on his report despite the misgiving that I have with regard to some parts of it. The biggest changes that are taking place in the workplace and with regard to work are the changes in technology. We need to consider how best we can adapt and retrain our employees to ensure that they can get the maximum benefit and the maximum advantage to gain new types of work. To that extent there are some very welcome initiatives coming from the Andersson report and from the Commission's Green Paper.
However, there are also some anomalies within the report that we should be highlighting, for example, this proposal for a tax on capital. If you are not going to invest capital in new machinery, in training, in new plant, in new equipment and so on, how do you expect to employ more people? If you are not going to bring in flexibility with regard to the types of work that people want to reconcile the family and working life then you will be denying people, particularly women, the opportunity to work. Therefore, I would ask the Commission, when it gets this report back from the Parliament, to study very carefully the effect in every single country.
Mr President, colleagues, I would also like to thank Mr Andersson for his excellent report. I think we have a report before us which is keeping pace with the times. In relation to the globalization of the economy, the information society and demographic developments, we are facing enormous reforms of our system as regards working methods. To permit these reforms, policy measures will have to be supportive, and in this context I would like to point to our social security systems, in particular pension schemes. The way they are organized at the moment means that there is still a problem in many countries with regard to the portability of the value of a pension, or to put it another way, in many countries people interrupt their pensions. In Germany, for example, there are long qualifying periods. This is very bad for reform in this sector.
In addition I would like to highlight training systems. The rapporteur says quite rightly that we will have to learn and train throughout our lives. He does say, however, with regard to the Christian-Democrat amendments, that we should not interfere in small and medium-sized enterprises. Those looking at the figures relating to this point will notice that small and medium-sized firms have great difficulty in investing in the expenses associated with life-long learning, and I think it is extremely important to include small and medium-sized firms in the reforms of the organization of work; on that point, my group will therefore support the amendment of the Christian-Democratic Group.
Finally, Mr President, I would like to mention atypical work. We will have to move towards a system in which people can choose the hours they work, whether to work part-time or not, whether to work as an employee or freelance, and our social security system should be adapted to suit this. I hope that the Commission will take this into account when developing the proposals further.
Mr President, first I would like to congratulate Jan Andersson, the rapporteur, on his success in being able to include in the report the criticisms the Standing Committee on Employment and Social Welfare posed in respect of the Commission's Green Paper.
The conclusion the Commission's Green Paper draws, that the reorganization of work casts doubt on the whole basis of labour legislation and labour market relationships, is, in my opinion, pretty peculiar, to say the least. Labour legislation, at least as far as we are concerned in Finland, does not impose restrictions on development and development policy, which the Green Paper refers to. There are plenty of examples of this. It is perfectly possible to come up with new and flexible solutions for work organization within the framework of present legislation.
Flexibility with security, as Mr Andersson said, is incredibly important. It is extremely unwise to get into a situation where new developments come in at the expense of legislation and normal negotiation procedure. The reorganization of work cannot come about by tampering with this legislation; the result would be mayhem. In the ever-changing work scenario we need legislation to ensure the security of individuals. Without security and guarantees, workers will find it hard to adapt to new developments in work. That is why it is crucial that the principle of employee protection must be given far more weight than it is now in any further discussion or movement on the reorganization of work.
I, along with the Committee on Women's Rights, am deeply concerned about how the position of women will be affected in the changing work scenario. There is a great risk that a two-tier system is being created: there are those who are in permanent employment, and those who do atypical work. I fear that women are mainly of the latter type.
Mr President, I would like to begin by congratulating Mr Andersson on what I think has become a good and important report in many different respects. According to the Commission's Green Paper, new forms of organization of work are needed in order to be able to increase the competitiveness of the Union's companies. This then requires us to have more flexible workers. At the same time it is said that this flexibility of labour should be combined with security for workers. I do not think we can emphasize this enough , and Mr Andersson has also tried to convey this in the report.
Productivity and flexibility should not therefore be overriding goals. Instead they must go hand in hand with social security, a guarantee of employees' rights and the aim of creating more jobs. In that context I do think that Mr Andersson could have been a bit clearer with regard to the shortening of working hours, since it is only said that people should continue to examine whether shortening working hours might be a way. I think we have already done that quite sufficiently. The only thing remaining is the demand for a comprehensive shortening of working hours.
As far as our Amendment No 6 is concerned, the Green Paper also says that influence and participation are important matters for a new organization of work. I therefore think it is important that we support employee-owned companies and make things easier for them. Of course it is a political decision and a policy measure, but we are not going in and creating companies. Instead we are making things easier for companies and supporting them. I think we should do that if we want a development with participation and transparency.
Mr President, I would like to congratulate Mr Andersson for his excellent report, which clearly establishes a link between innovation, training and the reorganization of work, with one major concern: employment.
We are currently experiencing a real technological revolution, particularly with the Internet, a revolution comparable in scale to the industrial revolution affecting Europe in the second half of the 19th century. History demonstrates that there has never been a revolution on such a scale which has not been accompanied by a complete transformation in the organization of labour and lifestyle.
The interactive society which we will come to experience, operating 24 hours a day and wide open to the world, will completely destroy traditional working hours and habits. I am convinced that these changes will generally be built on greater flexibility in the organization of work, and this will make it possible to reduce working hours on an annual basis.
Innovation, training and reorganization of work were the three pillars of the Luxembourg Summit on employment. What remains is to put into practice the decisions taken, which still exist only in the virtual realm.
First, innovation financed by loans from the EIB. Assistance to European small and medium-sized companies is of decisive importance, to enable them to establish a presence on Internet and access electronic trading. Then we move on to training. This is part and parcel of the technological challenge. The Adapt and Leonardo programmes should be reinforced, along with objective 4 which goes in the same direction. Finally, the reorganization of work, which is a responsibility of the Member States. France is working on this and will succeed in meeting this challenge, provided that it does not enshrine the principle of the 35-hour working week in the outdated system of weekly working hours.
To conclude, Mr President, if we link up innovation, training and reorganization of work with the reduction in the costs associated with labour, then we will be certain to benefit from globalization, favouring investment in Europe and going on to win the employment battle.
Mr President, ladies and gentlemen, I too would like to join in expressing my gratitude for the good report, which is important, but also very complex. I would also like to thank the Commission because, in this report, it has once again grasped and accentuated the consensus view of this House, by attaching the same importance to flexibility and social security as to boosting competition and employment. It is important for us because we want to defend and extend this European social model, which is built on solidarity and consensus. I also find it interesting that the Commission has presented us here with a variety of models and proposals. What I miss, though, is an action plan. And I am not on my own in this, for this action plan has been requested by all speakers in this House. There is, however, a huge gap between insight and the action needed.
I would like to stress a few points here. Firstly - as has been stated - there is the question of further and continued education. We want to assist the SMEs in assuring and improving quality because we know they are not always in the position to create the necessary conditions either technically or in terms of human resources. I would also like to mention - which has partly been forgotten - that further education is needed for our management too. My second point concerns equal opportunities for women. The Commission's Green Paper overlooks one or two things here. We have been used to better things from you in the past, and I would ask you to study the statement from the Committee on Women's Rights, which is attached to this report and which we all support.
My third point concerns the modernization of job organization. This involves greater worker participation, more cooperation and codetermination and not less. Finally it should be noted that the Green Paper has taken up many of the suggestions from the European Parliament in the last few years. We are now ready and willing to turn them into reality together with the Commission and the Council.
Mr President, I am sorry but I cannot say that I agree with this document as it stands, or with the contents of the Green Paper. Both documents start from shared and acceptable assumptions such as workers' safety, social protection, equal opportunities for women and the disabled, space for immigrants, worker profitsharing and introduction of new technologies, but then they go on to say that a reduction in hours may ensure greater competitiveness, better working conditions and a rise in employment without affecting production: everything, and the opposite of everything.
The report does not take account in the slightest of the cries of alarm from businessmen, for whom a 35-hour week would mean greater costs, lower productivity, a freeze on investments, a threat to the survival of weaker companies and, ultimately, the danger of job losses. Don't you think so? We need only look at the experience of Germany where, after the introduction of the 35-hour week, they are now quickly taking a step backwards.
Mr President, on behalf of the European People's Party may I again welcome the Commission's Green Paper and congratulate Mr Andersson on his factual and well-balanced report. The object is to improve the competitiveness of the European economy and, with it, the employment situation. There are new aspects to be found in the present Green Paper and the report: with regard to the site discussion, for instance, it says that we should not just conduct a cost debate on this issue. Europe cannot compete in the world in terms of wages, but ultimately only on productivity. This presupposes an increase in motivation, and associated with that new forms of remuneration, changes to job organization, improvement in qualifications and life-long study.
I was very pleased that Mr Andersson refers in clause 19 to promoting worker profit-sharing. I would like to go a step further and make a connection with greater mobility in pay policy. Finally, I want to go into a much discussed issue. Of course, management decides on the introduction of new forms of organization. However, I agree with the report from the Committee on Social Affairs and Employment when it calls for worker participation in decision-making. There are three reasons for this. Firstly, group work that goes against the will of the workers cannot function well. Secondly, new technologies and organizational forms should not be introduced all at once, but only after the workers have been properly informed and consulted. Thirdly, if workers' experiences from their present working environment are drawn on, then this will improve company productivity. That is why, for me, the title of the Green Paper is also the programme: a new organization in the spirit of partnership. Our companies need better forms of job organization, in the interest of increased employment too, and these need to be created in partnership.
In this sense we endorse Mr Andersson's report.
Mr President, I would also like to thank the rapporteur for his outstanding report. There are some major questions on the European agenda in the coming years. Expansion is the most important, but achieving full employment is one of the major ones. We will do this in our own, European way, as the rapporteur writes, and this means amongst other things that viability, equality and equal opportunities are centre stage. Viability means that we must shift taxation from labour to taxation on pollution and resources. Without such a shift, we will merely be leaving an unholy legacy for our descendants to clear up. Equality means amongst other things that there must be equality for men and women, including in the next generation, that is, our children. And, here, men as managers and staff and fathers must exercise more understanding and commitment in practice than is the case today. Not only for women's sake, but also for the sake of the children, who feel happy if their fathers are really there for them. And finally, equal opportunities, and here I am thinking in particular of the disabled, to whom we must give real opportunities for getting involved in work. If we can combine these three concepts, we will have the basis for creating our own path in Europe.
Mr President, the Commission Green Paper does not offer anything new. As in the case of all Union policies, the policy concerning the organization of labour gives way to capital interests and demands.
There is great unease since the pace of labour market reform in Europe is lagging behind that of the United States and Japan, and this can be interpreted as a demand for the widespread acceptance in essence of part-time work and the quashing of workers' basic rights and achievements.
Unfortunately the report of Mr Andersson, apart from certain important ideas contained in it, is tending in the same general direction. Mr President, workers are not worried about the pace of the reforms but about their direction. They are demanding and fighting for a general reduction in working hours without a reduction in pay. The first essential step is the 35-hour, 7-hour a day, five-day working week, with pay, work and social security protection for those who are forced to work with part-time or atypical work contracts. Only if the organization of labour moves in such a direction, will it be in tune with workers' demands and aspirations.
Mr President, this report is a really good piece of work. Organizing the future labour market is a large task, but this report does a good job of covering not only the opportunities but also the risks involved in the new organization of work. A more flexible labour market may benefit both employers and employees. To employees, it means more varied and exciting work and slightly more fringe benefits. To employers, it means more flexible staff who are willing to 'do that bit extra' for the business. As Europeans, we get competitive businesses which can hold their own against the USA and Japan... there is not a dry eye! And how! We must make sure that the weakest employees, such as women, do not become the losers on the future labour market. Because there is reason to fear that, while the strong and most flexible will manage to exploit the new challenges and opportunities, those in weaker positions, such as the poorly-educated, will find it even harder to keep up. I think the rapporteur hits the nail on the head when he warns that there will be two classes in future: an underclass of untrained, vulnerable and mainly female workers, who will typically be homeworkers; and, on the other hand, a highly educated overclass enjoying all the benefits of the new technology. Nor does the Commission's Green Paper focus on the effects of equal opportunities now that employees have to be more flexible when it comes to working hours. Most households have set themselves up in such a way that women are flexible in relation to the family, by working part-time for example, while men are flexible in relation to their jobs by working overtime, etcetera. This model must be used if women are also to have the chance to benefit from the new opportunities existing on the labour market.
Mr President, the labour market is changing rapidly today because of globalization and new technology. Our efforts should therefore be directed away from collectivism and things done on a large scale in favour of individual agreements and easily adaptable organizations.
Mr Andersson's well-written report concludes that Europe is lagging behind competitors like the USA and Japan. I believe that rigid sets of rules create hierarchies and centralism and that the rate of modernization lags behind. I believe the change we see today must be taken heed of and accepted. Our debates here must be based on the labour market of tomorrow.
In my opinion attempts at EU level or at national level to intervene in the organization of companies or in another way to limit their freedom of action will be counterproductive, that is, they will not help to create new jobs and increase employment.
Modernizing the organization of work in companies is a question of competitiveness and survival, and it obviously requires participation and willingness to change. To support this I believe our conclusion should be that we need fewer, not more rules in Europe's labour markets. I am afraid that the approach of the Green Paper and of the Andersson report do not facilitate modernization and enterprise.
Mr President, I would like to welcome the report. I agree with you, Mr Andersson, on most things, but I would like to help widen the perspective a little. When we talk about a new organization of work, we must not link it only to existing activities. We also have to think of new forms of work. Traditional activities, such as the production of goods and today's public sector, are declining. Naturally, we must concentrate more on services, on knowledge and information and on creating experiences, that is, on areas which are both socially and environmentally positive for people and for the world around us.
In that respect I am very pleased that Mr Andersson raised the question of tax changes, that we should reduce tax on work. It is absurd to have, as we do in Europe, the highest taxation on the resource which we most wish to use. Instead we could increase taxes on the environment. However, I believe it would be beneficial, and on this point we may have different opinions, if we could reduce taxes a little more than we increase them. Otherwise we will probably never compete with the USA and Japan.
Mr President, let me begin by congratulating Mr Andersson on an excellent report on the Green Paper on a new organization of work.
The principal aim of the Green Paper was to promote a debate on how we can improve employment and competitiveness through a better organization of work, and a high level of competence and quality, and at the same time guarantee social security. The response to the Commission's Green Paper has been very positive. The Commission also welcomes the support which this House is giving the Green Paper and we shall take account of the proposals and opinions which Parliament presents in its report.
The Commission is going to follow up the Green Paper over the next year. Our intention is to create a European network in which Member States can exchange experiences in this area. Only today there is a meeting of the employment and social ministers. Last month a summit on employment was held in Luxembourg. We expect the Council of Ministers today to approve formally the guidelines for employment policy which the Commission presented at the summit.
The guidelines we have presented are based on four main pillars: employability, enterprise, adaptability and equality between women and men. These guidelines are also reflected in the Green Paper, not least with regard to adaptability. At this point I would like to remind you that last month the European Council invited the parties in the labour market to negotiate agreements on modernizing the organization of work. Such negotiations should take place at all suitable levels, i.e. local, regional and national levels, and also at company level and across industries. This also applies, of course, to the question of working hours which was raised by the rapporteur.
I assume that we agree that the emphasis here should lie on the parties in the labour market, or, in other words, on partnership. That is the recurring theme if you want to modernize working life.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Trafficking in women for the purpose of sexual exploitation
The next item is the report (A4-0372/97) by Mrs Waddington, on behalf of the Committee on Women's Rights, on the communication from the Commission to the Council and the European Parliament on trafficking in women for the purpose of sexual exploitation (COM(96)0567 - C4-0638/96).
Mr President, trafficking in women for the purpose of sexual exploitation is an increasing global trade which involves women from poorer countries being forced into sexual slavery in the EU and elsewhere.
Two examples were reported last month. Firstly, the case of a hundred Brazilian women, aged between 18 and 25, who were persuaded to come to London to work as nannies, maids and dancers. Once in the UK, they were forced to work as prostitutes, working six to seven days a week, twelve hours a day. Their passports and all their earnings were confiscated by the traffickers.
Secondly, research published last month revealed that tens of thousands of women from Russia, Ukraine, Latvia and Belarus are being duped with lucrative offers to work as au pairs and waitresses in the European Union, only to find themselves trapped in prostitution. The former Soviet bloc has become the main source of women and children trafficked for the purpose of sexual exploitation.
This report by the Committee on Women's Rights recommends a number of measures to protect women and combat trafficking. It proposes information campaigns in the countries of origin which warn women of the dangers of falling into the hands of the mafia-type organizations responsible for trafficking. It calls upon Member States to provide more protection and support for the victims, since victims and their families are at extreme risk of violence and intimidation. It underlines the importance of taking effective sanctions against those organizations and individuals involved in trafficking. It suggests that a range of Community programmes, including STOP and DAPHNE, could be developed and used more effectively to combat trafficking in women, support the victims and enable them to rebuild their lives. It proposes that non-governmental organizations, which are close to the victims, should be given maximum access to Community programmes so that they can help the potential victims and survivors of sexual exploitation and enforced prostitution. It urges that gender equality and the need to combat trafficking in the countries of origin are featured in the EU development programmes and EU negotiations on enlargement, since this trade is primarily fuelled by women's poverty and their lack of power and opportunity in these countries.
This Parliament should congratulate Commissioner Gradin on the work she has done in this field, persuading Member States to begin to work together to combat this trade in women.
By supporting this report, we will be providing further encouragement for action against the exploitation of vulnerable women whose human rights are being violated, and we will enable more measures to be taken to support the victims of sexual slavery in rebuilding their lives.
I hope that this report will be adopted unanimously by this Parliament, as it was in the Committee on Women's Rights, because then the work of Commissioner Gradin can gather momentum and force, and we will truly be able to say that this European Union is taking every possible step to avoid the victimization of women and violation of their human rights.
Mr President, for this report we have asked for the "Hughes' procedure, which links this report with the one voted forHF unanimously on trafficking in human beings. The Committee on Civil Liberties, therefore, confirms, first and foremost, a united stance on the subject of trafficking in human beings in its various forms, which is closely related to illegal immigration and organized crime.
Trafficking in women and children is actually happening every day and the firm position taken by the Director of EUROPOL confirms that this trafficking is being combined with, or even replacing, other trades because it is more profitable and less dangerous; all this proves the need for this united action. We therefore consider it necessary to reinforce measures which we find in all the acts of the Commission and Council, such as a definition of the crime, judicial cooperation, training of frontier operators and police, cooperation between police; the assignment of this task to the drugs unit as well will certainly reinforce the direction taken on this subject.
Supporting this, as the Committee on Civil Liberties does and as the programme drawn up by Commissioner Gradin also does, certainly does not mean neglecting the victims, but only means curbing crime, taking serious preventive and repressive measures that will then justify the other assistance we want to give the victims.
The report drawn up by Mrs Waddington which follows the development of all the measures which have been taken within the European Union and which deals more specifically with sexual exploitation, rightly mentions the victims in particular - that is, it reminds us that the victims of prostitution have been subject a violation of human rights and this is how they are to be treated. Consequently, the connection between the denunciation of traffickers and assistance, and the identification of consent, which is so difficult to establish in situations of this kind, becomes less important in the report in the face of the violation of a fundamental right of the person. The assistance provided for victims is justified in this sense and the temporary or humanitarian residence permit, already mentioned in the first report, also came into the declaration made by the ministers at the Hague, with a series of additional measures.
Mrs Waddington's report adds two further considerations: first, with regard to information on a series of measures - asylum, permanent permit and work permit - which can be provided for the victims of this trafficking; no automatic allocation is made, but advice is simply given on the options available to the States in this connection and, secondly, with regard to the intention to look more closely at the harm caused rather than the cooperation given.
I certainly think this is a step forward with respect to our first reports, and it provides some useful reflection for States legislating at the moment.
Italy, for example, talks about residence permits for reasons of social protection in its new immigration law. Belgium, where this approach already applies, has not been inundated with requests. Rather, it has shown that it is the delays in the asylum procedure which allow many criminals to exploit women in for the purpose of prostitution.
I therefore believe we need to act in a very balanced and earnest manner. None of us wishes to introduce means which are easy to avoid, but an inability to handle difficult situations cannot prevent us from defending the victims and it seems to me that this balance is characteristic of Mrs Waddington's report for which we thank her. I would also like to thank Commissioner Gradin because, thanks to her and her perseverance, few problems have been approached as positively and specifically as these.
Madam President, I would like to congratulate Susan Waddington and Maria Colombo Svevo most sincerely for their excellent report, but I would also like to thank Commissioner Gradin for her passionate dedication to the fight against trafficking in women.
Since the previous report, the United Nations and more especially the European Union have made a great deal of effort to tackle the problem of trafficking in women. But despite all European agreements, the Member States have not managed to enter into the fight against trafficking in women effectively. I believe there are two reasons for this. First and foremost the enormous complexity of the problem, but secondly the fact that the wrong approach was used to tackle the problem. Maria Colombo Svevo made a reference to the latter just now.
Countries would rather battle against trafficking in women, against illegal immigration, than against the most brutal violation of human rights. Even though it is worthy of consideration, even though it is good that in some countries there are some forms of temporary protection against women, concern for victims is still very selective. It only applies to women who have lodged a complaint, who have started legal proceedings which may develop into successful prosecutions against dealers. We demand that all victims are protected, and that all victims are given a chance to start a new life.
Secondly, the complexity. Trafficking in women for sexual exploitation concerns prostitution by force, and au pair, marriage and employment agencies. It has links with drug dealing, and the black market circuit. As long as countries do not tackle trafficking in women in similar ways, do not penalize it in similar ways, do not employ the similar penalties, prison sentences and impoundage of goods, as long as there is inefficient international policing and judicial cooperation, we will not be able to tackle trafficking in women effectively.
Finally, Madam President, I would like to say that you have done a lot of work concerning trafficking in women within the European Union. The Parliament supports you very emphatically in this. The problem is however, that the agreements with the Council of Ministers are not legally binding, not enforceable. We hope that this statement which the Commission has given us, and Parliament's report, will lead us to a European Convention on human trafficking following the review in 1999; not until then can human trafficking be tackled truly efficiently.
Mr President, I would like to join colleagues in expressing my admiration to Commissioner Gradin and to Mrs Waddington for this excellent report. I should also like to be a little bit nationalistic and say that I am extremely happy that it was during the Irish presidency that the importance of the issue that we are discussing today finally impacted on the political agenda under President Norah Owen, who was the President-in-Office at the time.
The fact that 500, 000 women are estimated to be being trafficked in the European Community is an appalling figure. When Commissioner Gradin raised this issue and made it one of the priorities for her term of office, there was probably quite a lot of amusement and scepticism about the extent of the problem. So it is a very good day for all of us that we are today debating Mrs Waddington's excellent and very comprehensive report.
The European fight against trafficking is a major crime issue but it is also a fundamental matter of women's rights. To focus on trafficking only as crime means sidelining the support and services needed by the victims of trafficking. Many of the asylum procedures in all our countries, particularly my own at the moment, seem to be taking a particularly long time. We are in real danger of adding an extra layer of victimization for many of these women who are being brought into the trafficking net by being offered work opportunities in the EU as au pairs, domestic workers or as waitresses. Many others are offered introductions with a view to marriage. While some women may know they are to work as prostitutes, many do not. They arrive in a new country often illegally, without papers and are then trapped. Their earnings are taken by traffickers, they are unable to speak the language and they are oppressed by the fear and the secrecy that surrounds this issue.
Mr President, all measures to combat trafficking in women will be a waste of time and effort unless an intensive policy is pursued which will improve the position of women in their countries of origin. This must be achieved by supporting more women's projects in European and national development policies; it must be achieved by strict implementation of the human rights clause in agreement with third countries; and it must be achieved by putting more emphasis on the equal opportunities policy in negotiations with candidate countries in central and eastern Europe. Otherwise it is not worth a penny. Women's rights are human rights. The root of evil in the trafficking of women originates, after all, in the unequal balance in power and wealth between men and women.
Having said this, Mr President, the Group of the European Liberal Deomcrat and Reform Party thinks Mrs Waddington's report a good one. To the Liberal Group, the emphasis is on the following issues: firstly, implementation of articles K.1 and K.3 through joint European action by police and judiciary, and by financial liberalization of the Stop and Daphne programmes, for both children and women.
Secondly, much more emphasis on the role of the non-governmental organizations in the information, prevention, protection and later reintegration of women in their countries.
And thirdly, in those third countries, support for the policy and judiciary for the training of personnel, and for the acquisition of equipment; the existing European programmes can easily be utilised for this. Coordination and cooperation on a European level is necessary, when protecting victims, when prosecuting and punishing perpetrators, when informing and educating people through, for example, EU embassies in third countries, in strengthening the role of NGOs and through support of women's organizations in the countries involved. Trafficking in women is degrading. It is slavery, and it forms - this has been said before - an important part of organized crime.
The Dutch presidency organized an excellent conference on the prevention trafficking in women, and thoroughgoing agreements were made during this. Please let us all, EU and Member States, show the political will to implement these measures efficiently and generously. It will not be for lack of trying on the part of the European Parliament and Commissioner Gradin.
Mr President, in a typically Swedish way I am not usually very exuberant when it comes to saying thank you for a report. In doing so now, and thanking both Mrs Waddington and Commissioner Gradin for their very solid piece of work, I am showing that it really comes from the whole of my heart. Thank you very much.
I think it is quite right to do as Mrs Waddington has done and compare this trafficking in women with the slave trade of the past. People were able to participate in the slave trade of the past as long as they did not think that the people being shipped from African countries to countries around the world had any humanity. I therefore think that, although this is a solid document, there is something missing from the communication from the Commission and in the report by Mrs Waddington, namely, the "demand side' .
In September, when I raised the possibility of criminalizing the clients of prostitutes, large sections of this House roared with laughter. But I still think that we must appeal to all the responsible men who do not buy minors and who do not buy people forced into prostitution, or even willing prostitutes. We must have their support. I think, as I have said, that we should inform men and have them on our side in this fight against the new slavery.
Mr President, we should not only congratulate Madam Gradin, although such congratulation is called for, but also indeed, the many others who have in the end made sure that trafficking in women is on the agenda of the European Union; and Commissioner Gradin's statement has certainly made an important contribution to this, including a number of chairmanships from the recent past.
It is in this way that the wish not only of this Parliament, but also of society, to opt for an international approach to trafficking in women, has been complied with. It is obvious that this is not easy, because the Treaty which is in force at the moment offers very few leads, and this new Treaty, too, the Treaty of Amsterdam, is insufficiently equipped to ensure that an integrated European approach becomes possible. This integrated approach is indeed necessary; not only cooperation between police and law services, but in particular the protection of victims is needed in order to be able to prosecute perpetrators.
The role of the NGO's, as has already been said here, is crucial in this, since they are much better able to win the trust of the women who have ended up in totally alien societies. The DAPHNE and STOP programmes are in fact a response to the need for an integrated approach, and we should be pleased with this, although we cannot be pleased with the fact that the European Parliament has been so frugal in allocating funds for both programmes for the coming year.
But more should be done, and in the Member States it should be mentioned that as far as the protection of victims is concerned, more effective action should be taken, because a temporary residence permit is often not enough to win true trust. We should latch onto this violation of human rights to treat the residential status of victims of trafficking more generously.
Mr President, I would like first to congratulate our rapporteur, and the Commissioner, for the quality of the work she has carried out on so delicate a subject.
The question required special attention, and substantial measures are required if this problem, which is nothing short of a plague, is to be put right. I have nothing to add, either in form or substance. I would rather emphasize the necessity of attacking the root of the evil, which affects the most disadvantaged women.
The root of the evil, as our rapporteur has reminded us, is the situation of disproportionate inequality between the economies of the rich and poor countries, and the inequality of economic resources devoted to men and women. Poverty and unemployment are the reasons for the growth in this trafficking, which holds out to the women who are victimised by it the illusory hope of a better future. This is the field where we need to concentrate our action a little more.
I would also like to mention the situation in the central and eastern european countries, where the whole of this problem has taken on considerable proportions. Let us simply express the hope that the opening of the European Union to these countries will enhance our ability to control this problem, especially as women from the central and eastern european countries who are involved in this trafficking are young and educated, and therefore should have better chances of entering the employment market. On the other hand, women from the developing countries are older, less well educated and have poorer prospects for the future. The problem is most acute in the African and Latin American countries. Women from these countries use subterfuge to obtain long-stay residence permits in the Union.
In conclusion, I would say that while I express no doubt as to the effectiveness of the measures proposed, I believe, quite simply, that we should step up our efforts at improving the economies of these poorer countries. This is the only way to put an end to this unscrupulous exploitation of human wretchedness.
Mr President, we support Mrs Waddington's report on trafficking in women for the purpose of sexual exploitation. However, there are shortfalls in the analysis of the phenomenon, and in its observable causes.
First, given the current extension of homosexuality, trade in women is no different from trade in men or in transsexuals - it is all done for the same reason, so to speak - and, worse still, it is no different from the even more horrible, more monstrous trade in children, as revealed by the unspeakable actions of Dutroux and his accomplices in Belgium.
Such trade shames our Europe, a Europe which, increasingly less Christian, is increasingly less respectful of human dignity. However, we should not forget that the institutionalized practice of Islam, if not of the harem, at least of polygamy, and the possession of many concubines, as propounded by the prophet Mohammed in the Koran, continues to be a decisive factor in the real and ongoing practice of slavery in many African and Asian countries.
We cannot but observe also - at a time when the thought police are everywhere hunting down rather than refuting books, by the Marxist professor Garaudy, for example - that there are thousands of tonnes of literature sold in newspaper kiosks and in bookshops, magazines, books and newspapers which exult, advocate and describe all forms of sexual perversion and sadism, and incite people to them. How can this be denied, when we see that in France, for example, the number of child murders accompanied by the tortures of sexual sadism has increased twenty-fold since the 1970s, and where decadence and horrors have been allowed to flourish in unfettered freedom?
How could you in this House - where you believe the influence of certain historical theses to pose a threat to freedom - deny that the freedom permitted to sadistic pornography does not exert its own influence?
Is it not time to put things straight? We need a spirit of freedom and challenge in the search for the truth, in the fields of science, history and philosophy. But on the other hand, for those who advocate more sadism, two centuries after the death of the Marquis de Sade, we need the prohibition and repression of their hideous industry.
But how on earth can we lay any legitimate claim to defend children, when so often we cut their lives short, so soon after their conception, by the crime of abortion?
Mr President, I too would like to heartily congratulate Mrs Waddington and Commissioner Gradin, who have had the courage to put their finger at the crux of one of the thorniest problems of our time, the trade in the souls and bodies of mainly women and children. This is a problem which, with the help of technology, is developing into a modern day scourge.
The five hundred thousand women trafficked in the European Union and the millions in Asia bear tragic witness to the fact that the pursuit of easy gains has been tolerated as of the highest merit, while the ideology of the market place and the law of supply and demand have transformed human beings into merchandise. Here I would like to stress something which is not mentioned in the official reports. Trafficking in women and children for sexual exploitation could not take place if the demand for such services did not exist, if the respectable client consumers did not exist, if, finally, the patriarchal values and structures which apportion rights, resources and power unequally between the two sexes, did not unfortunately still determine our socio-economic system.
We must not forget this when we talk about the reasons for the phenomenon: poverty, marginalization, immigration and asylum problems etcetera, but chiefly we must not forget this when we look for the means to combat it effectively. We need to take direct, proactive, deterrent and suppressive action. We need political will and the economic aid provided by the funds that have already been made available for the financing of actions aimed at international cooperation, at supporting the services of Europol. We need measures for the protection and social reintegration of the victims. But above all we need to strengthen the policy of equal opportunities. We still need to remind Member States to implement the joint action which was approved on 24 February 1997 and to carry out the commitments that they made at the Hague Conference on 24 April 1997, with specific actions to involve both the competent authorities and women's organizations in effectively tackling the phenomenon.
Mr President, women are being lured to the EU by the promise of easy money. They are being recruited for so-called "pleasure centres' that are anything but pleasure. They are enticed into dubious employment and sham marriages. Women from Asia, Africa, South America and the central and eastern european states. Better and better organized gangs of pimps make women submissive by threatening or dispensing violence, exploiting them, forcing them into prostitution, holding them prisoner. That is the everyday existence of more than 500, 000 women annually. Mrs Gradin, the Commission is proposing a pan-European approach to the fight against the trade in women for the sole purpose of sexual exploitation, and we fully support this in the European Parliament. However, it needs to be made more concrete and include the NRO. In her committed and excellently researched report, Sue Waddington demanded that the issue be regarded from the victims' angle. I go along with that.
First of all, we need an awareness-raising campaign to provide us with background information on, and thereby thwart, the aims of so-called recruitment agencies, the structure of their systems and their wheelings and dealings. The victims need help in finding the courage to come forward and name the offenders. They need a safe refuge and, at least, a limited right of abode in a women's hostel before returning home, having been properly prepared for asserting themselves there in the face of poverty and discrimination.
It might be cynical of me to say this, but it is true: trafficking in human beings is one of the growth markets in Europe. Not limited by borders, it can be carried on without serious risk. This international crime must be sapped of its strength by closing the localities known to traffic in people, confiscating the profits made from criminal acts, imposing maximum custodial sentences, and depriving the perpetrators of their civil rights. The Member States must take united action and stop this slave trade through the terms of treaties concluded with non-member countries, on behalf of hundreds of thousands of suffering women.
Mr President, I would like to thank the rapporteur for this excellent report. The trafficking of human beings is also a part of organized crime, and is widespread and mainly found in the Eastern bloc countries. There is also plenty of fresh evidence of this in Finland.
What is particularly worrying is the trafficking of younger people, even children, who are targets because it is their only means of survival. This is nothing other than a lack of basic protection for human beings and a total disregard for the protection of children. I agree with the rapporteur that the problem must be tackled from the viewpoint of the victims. This is a violation of the basic rights of women and children, which we just cannot permit or tolerate.
The European Union is to start talks on membership with the eastern european countries in the Spring. The slave trade in women and children should feature in those talks, which should also spell out what is meant by the rights of women and children and sexual equality.
Neither can we ignore the responsibility our women have to ourselves and our children. We cannot tolerate women being used as merchandise, because everyone should have the right to earn enough to survive through their own labour or enterprise.
Mr President, at the end of this debate, the Group of the Party of European Socialists is able to join in applauding Commissioner Gradin and Mrs Waddington. We have heard how the victims of human trafficking are invariably women. Non-government organizations estimate that some 500, 000 women annually are either lured or carried to the countries of the European Union with false contracts of employment, where they are forced into marriage or prostitution. Most of them come from central and eastern Europe, especially Russia, Poland and the Baltic States. Here, economic need is particularly great, and women have no other way of feeding their families and so become the puppets of dubious sponsors who promise them an income and prosperity in western Europe.
The figures supplied by the Federal Office of Criminal Investigation in Germany, the BKA, which last year registered 10, 000 female victims, are shocking. The BKA ascertained that this represented an increase in one year of 43 %, and I am certain that the number of unreported cases is substantially higher.
With the report on the trafficking of persons, we in the Committee on Women's Rights have embarked on a course to take us out of the taboo zone. Commissioner Gradin's statement on the trade in women and the Stop and Daphne programmes are a further important development. In regard to the seriousness and urgency of the growth of this modern form of slavery, however, this is but a drop in the ocean, and the ministers for home affairs and justice need to act quickly at national level. They need to develop effective strategies together with Europol, the Commission and the non-government organizations. Specifically, on the basis of Mrs Waddington's report, we call for effective action in the area of victim support, collaboration on the part of the Member States and information. I also consider it vital that we grant the victims a limited right of abode to give them at least a legal status until criminal proceedings against the perpetrators have been concluded. Otherwise, lack of victim support will be the best protection of the criminal. This resolution allows us to put a stop to the contemporary slave trade.
Mr Commissioner, let me begin by congratulating Mrs Waddington on a good and balanced report. Thank you also for all the friendly words towards me.
The trafficking in young women which is taking place in Europe today is a shame for our continent. It is a tragedy for all the young women who come to grief. Unfortunately, it is very lucrative for organized crime. As Mrs Waddington stresses, we need to take action in many different areas if we are to succeed in fighting the trafficking. That is also why, in my draft plan of action, I stress both the need to focus on human rights and on care for the victims and the need to act in a multi-disciplined way.
Since the big conference in Vienna in the summer of 1996 and the plan of action which was adopted by the Commission in November last year, the question has really been put on the political agenda. Last spring the Dutch Presidency held a large Conference of Ministers in the Hague. The Conference adopted guidelines which were aimed directly at the Member States. In that way it was a concrete follow-up of the Commission's plan of action.
The Ministers for Justice and Home Affairs have also acted swiftly and followed up both the plan of action on trafficking in women and the Stockholm Conference on the sexual exploitation of children. Several of the measures are common to both areas. Last autumn the Council of Ministers decided to change the mandate of the European Drug Unit so that the EDU now also deals with the problem of trafficking in people. The Council of Ministers has also decided that trafficking in people shall be regarded as a crime and that the perpetrators will be punished. However, that will not come into force until the Member States have changed their legislation in this direction.
As things appear today, it is very profitable to smuggle drugs, but it is also risky. If you are caught, the sentence is often 10-12 years. The smuggling of young women is also highly profitable, but the risks are small. If you get caught the sentence is no more than one or two years. My question to the House is this: is that sensible?
The Council of Ministers also made a decision on the Stop programme, which stands for Sexual Trafficking of Persons . This is a multiannual programme providing training, information and an exchange of experience for police, judges, prosecutors, customs and immigration officers, as well as others who come into contact with the victims of trafficking. Over the years we have had intensive activity under the Stop programme. Courses have been started on supporting victims, on developing preventative measures, on statistics and studies. The policewomen's network in Europe has drawn up a code of conduct for the police with regard to women who have been battered or raped. The network of female judges recently arranged a conference in Rome, also with the support of the Stop programme.
Within the framework of the Stop programme, the Luxembourg Presidency arranged a Seminar of Experts in November. That is the start of a joint project between the USA and the EU on the trafficking of women. Next year we are going to carry out a joint project with preventative measures in Ukraine and Poland. The USA is going to cooperate with the IOM, the International Organization for Migration , and we in the EU with the voluntary organization La Strada. When we are ready the idea is that we should jointly evaluate methods and results.
It is interesting to note that interest is now growing outside the European Union. The US President and his First Lady are deeply involved in the issue. So is US Secretary of State Madeleine Albright who has instructed the American State Department to give the fight against trafficking the same priority as the drugs trade. This autumn the first conference was also held in Russia, where representatives of authorities and voluntary organizations gathered in Moscow to discuss trafficking in young women.
Mr President, the Daphne programme started this year thanks to the initiative of the European Parliament. It is aimed at voluntary organizations working with children, young people and women who have been victims of violence. In the Commission's plan of action, I emphasize the contributions made by voluntary organizations for women who have been victims of violence of various kinds. My experience tells me that women who are victims of violence prefer to turn to a women's organization in the first place rather than an authority. It also appears that the DAPHNE initiative has been met by very great interest. Many good applications have been received, but we have still not been able to give support to more than 40-50 projects. ECU 3 million is good, but it does not go very far. The great interest clearly shows that there is a need for contributions from voluntary organizations in this area.
Let me give some concrete examples of Daphne projects. We have one which aims to increase awareness among the police about how to deal with women who have been raped. We have another project which deals with victims of trafficking in Austria, mainly from Latin America and Eastern Europe. The project involves organizations and authorities in Italy, Poland and the Dominican Republic among other places. One aim of the project is to inform women about what rights and choices they have and to set up a network to support these women at the regional, European and international level. A third project concerns the sexual exploitation of immigrant women. Italy, Spain and Great Britain are cooperating on this. All the Member States of the Union are involved in one or more projects. We have succeeded in distributing funds so that around half of the project funding goes to women's projects and half to children. We hope, of course, that we shall have the opportunity to continue the DAPHNE programme next year too.
Let me take this opportunity also to say a few words about other multiannual programmes we have which touch on this area. We have the Sherlock programme which concerns training and exchanging experiences in the area of immigration, not least where the seizure of forged documents is concerned. The Grotius programme concerns information and exchange in the judicial area, and the Oisin programme concerns increased cooperation in policing.
In her report Mrs Waddington asks about a follow-up report on the part of the Commission. We have also heard demands for a convention. I can inform the House that the Commission already plans a follow-up which I hope to be able to give an account of here in a year's time. We must therefore do what we can to keep this issue on the agenda. Through today's debate the European Parliament has made an important contribution for which I thank you.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Gas emissions from internal combustion engines
The next item is the report (A4-0413/97) by Mr K. Collins, on behalf of Parliament's delegation to the Conciliation Committee, on the joint text, approved by the Conciliation Committee, for a European Parliament and Council Directive on the approximation of the laws of the Member States relating to measures against the emission of gaseous and particulate pollutants from internal combustion engines to be installed in non-road mobile machinery (C4-0627/97-95/0209(COD))
Mr President, I must say that sometimes there are subjects we must discuss in this Chamber which are so riveting that Members come from miles around to take part in the debate. As you can see, it is only very rarely that the Chamber is as crowded as it is at present. I think the interpreters outnumber the Members at this present moment! Even the public gallery is emptying. They are all going away!
This is the conclusion of the conciliation on, not just non-road mobile machinery, but as you pointed out yourself, President, the elimination of gaseous pollutants from these vehicles. This complements the auto-oil package which is currently going through its second reading and which takes a combined approach to engine design and fuel technology in order to cut emissions from cars and so on. This is not about cars, this in fact is about non-road mobile machinery, and a lot of people really do not know what that is. It is in fact tractors and combine harvesters and diggers and bulldozers and so on, and the point is that these contribute a very significant amount to this kind of pollution and without this directive these emissions would remain unregulated.
The existence of this directive will also enable European Union countries to take a lead in the manufacture and marketing of new engines which have been designed for this purpose in order to reduce gaseous emissions. It will therefore give European industry a tremendous advantage on the world market - on the assumption, of course, that European industry grasps this opportunity. But it is important and it is therefore welcome.
The directive was the subject of conciliation between ourselves and the Council. The original Commission proposal was approved by this House without amendment. That is not very common, and I have to say that it was not just because it was enormously technical. It did genuinely meet with our approval. But then it went to the Council, which made substantial changes in its common position. It changed the type of procedure to be used by the Commission for implementing measures.
I will speak, President, if I may, to the gallery at this point, because in this House we spend a lot of time discussing something called comitology. To anybody outside this Chamber, and I have to say to quite a good number of people inside this Chamber, it does not mean a great deal. Comitology concerns the way in which technical decisions arising from directives are made, and we have a choice: either these decisions can be made publicly, so that members of the public can see what these decisions are and can understand them; or we can make these decisions behind closed doors so that you, the public, do not hear what is being said and so that you, the public, do not understand what decisions are being made and the whole thing is kept under wraps. So we went to conciliation on this, and during conciliation we managed to change the Council common position in this regard; and I think that we have therefore advanced the democratic case that we wanted to advance.
We also secured a reference to the modus vivendi. The modus vivendi is about bringing us and the Commission together so far as these decisions are concerned, and we do not think that the modus vivendi in its present form works very well. We wanted to see it improved and I am very glad that the Commission has now made a statement which will be published in the Official Journal stating that it will keep the European Parliament fully informed about implementing measures arising from directives. We also have an undertaking from the Commission that a new form of the modus vivendi will be proposed some time in the middle of 1998.
In other words the multitudes of people who have gathered here tonight to listen to this riveting debate on gaseous pollutants emitted by non-road mobile machinery can be satisfied. Everyone in this House, everybody who is occupying these benches over there, can be very happy that we have concluded this, that it is good news for the environment, that it is good news for transparency, and that it is good news for democracy.
Mr President, let me begin by expressing the Commission's satisfaction over the result of the conciliation procedure where this very important question of legislation is concerned. I would like to remind the House that this draft directive concerns a sector which has never before been regulated. In the past, emissions from engines on mobile machinery intended for use outside the road network have been underestimated. In fact their share of emissions from transport is substantially higher than was previously thought. The use of less polluting engines in such machinery will therefore play an important role in reducing air pollution in our cities, and at a reasonable cost.
The European Parliament's first reading was done without a report, while the amendments in the second reading all concerned the question of comitology and the implementation of the modus vivendi which we have just talked about. I am conscious that the question of comitology has raised a problem for Parliament. The Commission has undertaken to present a proposal to revise the 1987 decision on comitology. The Commission has also, at the direct request of Parliament, undertaken to do so at the beginning of June 1998. This undertaking appears in a letter of 11 November 1997 from the President of the Commission, Mr Santer, to the President of the European Parliament, Mr Gil-Robles Gil-Delgado. This means it has been possible to remove obstacles as far as the conciliation procedure is concerned on this question. I can also inform you on behalf of the Commission that we are going to start informal contacts with the other institutions concerned at the beginning of next year in order to prepare the ground for a new proposal.
Let me finally convey the Commission's appreciation of the fact that Parliament and the Council of Ministers have reached a constructive agreement with regard to the draft directive. As soon as this directive has come into force it will mean an important step forward for the improvement of the environment, both in terms of air quality and public health.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Consumer protection and price indication
The next item is the report (A4-0414/97) by Mrs Oomen-Ruijten, on behalf of Parliament's delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee, for a European Parliament and Council Directive on consumer protection in the indication of the prices of products offered to consumers (C40643/97-95/0148(COD)).
Mr President, this rapporteur is extremely satisfied with the result achieved in the conciliation procedure. The negotiations with the Council went very well, and I think we owe particular thanks to the Luxembourg Minister Mrs Jacobs, who cut the knot at a rather crucial moment, and who brought about the readiness in others to agree at least on the last amendments of this Parliament. I think we have been able to conclude this case within a very reasonable period.
Mr President, looking back briefly, the directive we are discussing today has a very long history. For years, from as far back as 1979, various governments have tried through different regulations to bring about something concerning indication of the prices of products. All manner of things have been tried using extremely complicated regulations. There was a system of obligations, a system of voluntary series. It could be done at European level, or at national level. But it created such a labyrinth of price indications for producers, that consumers did not know which way to turn, and suppliers were lost too, whilst the objective should be, both for consumer and seller, unambiguity in the indication of prices so that comparisons are easy to make.
In December 1994, when the Commission requested a further transitional period for the confusing regulations then in existence, the members of the Committee on Environment, Public Health and Consumer Protection quickly realised that things could not continue in this vein, and that something new should be introduced, namely, a new proposal for a simple and transparent system which consumers could use to make proper price comparisons on which to base their choices.
In 1995, the Commission followed Parliament's recommendations in a new proposal. The proposal comprised, in addition to the compulsory indication of the sale price, the indication, where relevant, of price per standard unit - per kilo, or per litre. I would like to add to this that, if, because of the purpose of the product, the price indication per standard unit turns out to be meaningless or offers no relevant information to the consumer, an exception to the general rule was made. On a national level, exceptions were also made for certain products such as, for example, the 75cl bottle of wine, for which it is not necessary to display the equivalent litre price.
Some sectors can be excluded entirely from compulsory indication of price. We agreed in the conciliation with the Council that Member States themselves can determine which specific sectors this applies to, but on condition that they use the criteria which have been set. Catering establishments, hospitals, vending machines, etcetera, come to mind.
In fact, in the negotiations the Council adopted most of the amendments submitted by Parliament. A number of technical or linguistic amendments were adopted instantly. Obviously there were a few sticking points as well. The general exception which, right at the end, the Council wanted to make was for small businesses. We do not favour this. We would like to see a transitional period for small businesses, and for that we had set aside a considerable period. This point continued to cause friction and in the end we made a compromise in which, after three years, the Commission will draft a report on the state of affairs regarding small businesses, and we, after having received the report, will then be able to examine whether they - and this includes small shopkeepers - will have to meet those obligations, or whether we might decide to prolong the general exception for such tiny businesses as corner shops.
We, in the Parliament, have stuck tightly to the principle at stake, namely that there will be an extremely simple, but at the same time transparent, system with as little room for exceptions as possible. We have therefore removed a great deal of dead wood which was in the text. I now believe that the text which was eventually decided is clear.
Furthermore, we have included an extra provision for the euro. This is something the Council and the Commission had not provided for. As yet there are still no clear provisions for this and the Commission has still not come up with a proposal. I think it is good that this Parliament will be able to find something about it in the text.
Mr President, a satisfactory result, I believe; a solid piece of consumer legislation.
Mr President, we often discuss how far Parliament succeeds in terms of the extension of codecision. It would sometimes be more important to discuss what we do with co-decision when we have it. I should like to salute the three Graces of this report: Mrs Fontaine, the Minister - Mrs Jacobs - and the rapporteur. Their negotiations representing the three elements of the European Union have led to an exemplary performance of the co-decision role. We now have a simple and clear way of moving from dual pricing to unit pricing. We can prepare the way for the euro and when and how it is introduced in the various Member States.
We have met the anxieties both of those who felt that traditional measurements might be eliminated - and plainly they will not - in the various Member States and of those small shopkeepers who felt that they would be forced into a system for which they were not prepared. At the moment we have a situation where they will have a five-year period in which to prepare themselves. That is right and proper and I am very glad that we have reached this stage.
Mr President, a comparison between the joint draft and the original proposal yields at least three points of difference which are vital in order for the result of the compromise procedure to be called a quality product, and which prompt me to congratulate my colleague Mrs Oomen-Ruijten sincerely on her persistent efforts and on the result. First, the sale price and the unit price have been better defined and it is clear that VAT and other taxes have been included in the prices.
Secondly, it provides an acceptable solution for the transitional period of the euro, which we will be right in the middle of when the directive becomes operational. Even though we did not succeed in having the maximum of three prices which must be indicated statutorily accepted, nevertheless we did create space for Member States to limit the maximum number of prices which must be indicated statutorily themselves. It is now up to the Member States on whose common sense we rely, to avoid extremely unproductive situations in which possibly 4 to 8 prices are displayed per product.
Thirdly, Mr President, there are all the small shopkeepers to whom we have to continue to give every assistance. The Member States can issue an exemption to small businesses to whom implementation of the mandatory indication of unit price for other than loosely sold products will mean an excessive administrative burden. I hope that the Member States will deal positively with this policy area; it is an implicit recognition, after all, of a small imperfection in the directive, but we hope that it will be dealt with positively in the expectation that we will get an adapted directive in six years' time, or who knows, that the problem will have solved itself literally automatically as a result of evolution in technological developments.
Mr President, I would like to thank Mrs Oomen-Ruijten for her excellent work and assistance in this job of conciliation. This is a matter of consumer information at its most fundamental. For example, the consumer should be able to make a true comparison between prices in shops.
I believe that we have achieved a good result, in that under article 10 of this directive Member States can go in for even better labelling than is required by this directive. With that in mind, no country will feel the need to back out when this regulation eventually comes into force.
It is quite proper that certain exceptions and allowances have also been made. It would surely be pretty odd if these price-labelling regulations were to apply to auctions, for example. I warmly approve the acceptance of the outcome of this conciliation.
Mr President, at the previous reading of the draft relating to the indication of the prices oproducts offered to consumers, the European Parliament adopted twenty-two amendments, and insisted on the need to provide for a longer period of adaptation in the introduction of these arrangements, for smaller retail outlets.
The Council accepted seven amendments, as part of the work of the Conciliation Committee. At the relevant meeting, five other amendments were agreed. Overall, the result is fairly satisfactory, as now, contrary to the initial proposal, separate display of unit price is no longer a requirement, if identical to the item's selling price.
In the case, for example, of quality wines sold by France, in a 0.75 l bottles, the fact that wine is typically sold in this unit size made it clear that the compulsory display of the price per litre was unnecessary. This constraint would only have added to the cost, which would have been of no positive advantage to consumers. It was also essential that small retail traders be released, for a transitional period, from the obligation to display product unit price in addition to the actual product selling price.
I would like to remind you of the exorbitant cost which will already be borne by retailers generally, and more particularly by smaller retailers, as a result of the compulsory double display of prices in national currency and the euro. The considerable extra cost which will be caused by the move to the single currency will already force some traders to defer necessary business investments to meet this obligation.
For some traders, the cost of dual price display will be disproportionately high in relation to their profit margins and may threaten their continuing viability. This is no way to encourage the development of new jobs. We must therefore be scrupulously attentive to ensuring that there are no additional constraints to burden our shop-keepers. The present directive will force traders to display the real selling price of the product, as well as the unit price, for all products except those sold loose. It is fortunate that the transitional period has been extended to 24 months, and the Commission will have to present a report and make a proposal covering the special case of small traders.
In conclusion, Mr President, our group will vote in favour of the legislation arising from this directive, but wishes to draw attention to the difficult situation which small traders are likely to face as a result of the two-fold obligation under the present directive at the end of the transitional period, and the requirement to implement dual price display in the countries affected by the single currency. It is only when it is of real extra service to consumers that such constraints are justifiable.
Mr President, the introduction of the single European currency into the European Union is now only a matter of twelve months away. The practical ramifications and consequences of EMU for the consumer must be closely analysed and monitored. The euro notes and coins will not physically be in consumers' pockets until the year 2002. However, the Commissioner for Consumer Affairs, Mrs Bonino, together with national governments must put in place comprehensive information campaigns relating specifically to the pricing of products in the euro and the national currency of the host Member State in the run up to EMU.
In essence, dual pricing campaigns across Europe in all key supermarkets and shopping outlets must now begin. Prices on products should be displayed in the euro denomination and also in the host national currency. This should have the desired and immediate effect of appraising the consumer of the price of the product in the euro denomination so that, when it is up and running as a currency, consumers will be able to adapt to the new monetary regime with understanding and confidence.
Mr President, first I would like to express the Commission's appreciation of the fact that we have reached a compromise on the directive on consumer protection with regard to the indication of prices of goods. I would like to congratulate Parliament and the Council for their efforts to find a compromise.
The directives on the indication of prices which were adopted in 1979, 1988 and 1995 have entailed advances with regard to price information for consumers. However, the system did not ensure adequate price information and was also very complicated to apply. It is therefore important that consumers get proper and transparent information through this proposal. By showing comparative prices and the sales prices, consumers will be able to compare different products. That makes it possible to make a well-founded decision on the basis of a simple price comparison.
The compromise which has been reached does not mean a definitive solution for small retailers. For some of them the requirement to indicate comparative prices entails a great burden. Here Member States have the opportunity during a transitional period to disregard the requirement to indicate comparative prices.
For its part the Commission shall, after the expiry of the implementation period, deliver a report on the application of this directive to the European Parliament and the Council of Ministers. The report shall in particular propose provisions with respect to small retailers. On the basis of the report, the European Parliament and the Council shall consider and reach a decision within three years. During this time, until the implementation period has expired, this directive will in all certainty give European consumers the chance to get complete price information from most retailers.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Postal Services
The next item is the joint debate on the following oral questions to the Commission:
B4-0911/97 - O-0144/97, by Mr Ferber, on behalf of the Group of the European People's Party on further development of postal services in the EU; -B4-0914/97 - O-0155/97, by Mr Wijsenbeek, on behalf of the Group of the European Liberal Democrat and Reform Party, on the reimbursement of terminal dues between postal services; -B4-1004/97 - O-0165/97, by Mrs Schmidbauer and Mr Simpson, on behalf of the Group of the Party of the European Socialists, on the future of postal services; -B4-1005/97 - O-0169/97, by Mr Donnay, on behalf of the Group Union for Europe, on postal services; -B4-1007/97 - O-0171/97, by Mr Scarbonchi, on behalf of the Group of the European Radical Alliance on postal services and terminal dues; -B4-1008/97 - O-0173/97, by Mrs Moreau, on behalf of the Confederal Group of the European United Left - Nordic Green Left on the future of postal services in the European Union.
Mr President, Mr Commissioner, ladies and gentlemen, it is not so long ago that we discussed here in Strasbourg a second reading of the directive on the development of postal services. At the time I tabled two amendments on behalf of the Group of the European People's Party, which dealt with the problem of terminal dues. Sadly, the House - unwisely, I have to say - did not take up our proposals.
It must be our aim - and I am surely in agreement with the Commissioner here - to allow competition into the European Union, that is to say to let the rules of competition apply here too. This is not possible, however, if a worldwide agreement, namely the Universal Postal Agreement, is employed to deal with the issue of terminal dues. It is the basis of this agreement that incoming and outgoing mail cancel each other out and thereby create a national balance.
We do not have this situation within the European Union any longer. The single market also means - and we have found this with other deregulations - that the costs of using the services must be recovered, be it with the single electricity market and transmission rights or in the area of telecommunications and the interconnector problem. Only where postal services are concerned are competition and the single market to carry on being ignored by a nonsensical provision. That is why the Group of the European People's Party is asking the Commission to tell us whether it will be addressing this problem, for example, in the notice to apply the rules of competition to the postal services? Will it also be addressing these concerns in the next postal directive, which will affect internet access, when we will be in the thick of the issue? Is it actually aware what it means to have to provide services that exceed each costing, while at the same time being locked in trade with competitors who do not have these liabilities? Europe's postal services just cannot function in this way.
Mr Commissioner, if you do not succeed in solving this problem, you will not only put countless jobs at risk, but you will also compromise the postal provision we have agreed on in this House.
Mr President, despite the fact that in October, Parliament agreed a common position on postal services with the Council, the issue of post seems to refuse to go away and is yet again at the forefront of Parliament's deliberations.
If my first reading of the Commission's draft notice is anything to go by, then the issue of postal services may well dominate 1998 also. Although today's debate is about a specific issue, namely terminal dues, I would like to take the opportunity to warn the Commission that article 8(3) of the notice goes against not only the views of this Parliament but the common position adopted through the directive, and should be dropped.
During discussions on the directive, the issue of terminal dues caused a great deal of concern. Indeed it had been my wish, as Mr Ferber has said, to ensure as rapporteur that this problem was tackled within the directive. However, disagreements emerged within the Council, and in order to get an agreed position on the directive as a whole, it was decided by Parliament to drop the amendments on this particular issue. Of course this does not solve the problem being experienced by some Member States, particularly Germany, who are not recovering the cost of delivering mail from outside. This, we would argue, is liable to jeopardize the proper functioning of the single market and brings into question the economic viability of some national postal authorities.
It also brings into question the stated objective of the Commission itself in its communication of June 1993 which states that postal operators should be paid according to the cost.
This terminal dues problem has to be faced. In the absence of a multi-party agreement on the issue, then the responsibility of action has to fall on the Commission. Therefore we are calling upon the Commission to introduce a proposal as soon as possible that would acknowledge that Member States may allow their universal service providers to determine terminal dues in accordance with their own cost.
I appreciate that this is a technical and difficult subject to address but a do-nothing solution would not be in the best interests of Europe's postal services. With the implementation of the directive, now is the time to act on this issue.
Mr President, I am not Jacques Donnay, as you can see, but I think there has been some problem with transport, and if you will allow me, I shall speak in his place.
Mr President, Mr Commissioner, at the time of the recent adoption of the directive on postal services, we agreed on the principle according to which terminal dues should be based on the real costs borne by the postal services at the distribution end. However, the various postal operators in Europe are constantly confronted with the practice of reposting, which can be compared with poaching or piracy, or even daylight robbery, at the expense of those postal services which do not seek to circumvent international agreements and regulations.
We cannot ignore the fact that some countries process an abnormally high volume of mail for cross-border destinations, compared to their domestic mail. The proportion of international mail as compared to domestic mail is only 5 % for France, 6 % for Germany and 7 % in Italy, but rises to 12 % for Great Britain and 25 % for the Netherlands. These figures clearly show that some postal services attract the national mail of other countries, and thus organize unacceptable and unlawful redirections of traffic, the cause of which is the depositing of mail outside national borders prior to its posting. The only way to deal with the threat that reposting represents to the balanced arrangements of the very recent European directive on postal services is to lay down a requirement for the remuneration of the services provided, at their correct price. Hence as a matter of urgency terminal dues should be fixed on the basis of the costs borne by postal services at the distribution end. In this case, reposting would be devoid of financial interest.
So I put my question to the Commission, Mr Commissioner. Does the Commission believe that it is compatible with the rules on competition set out in the treaty that the postal service of a destination Member State should bill the postal service of the Member State which has sent the mail for the mail that it has despatched, at a price which covers the distribution costs, under the overall control of a national regulatory authority?
Mr President, the resolution that I have tabled jointly with my colleague Michel Dary, on behalf of the Group of the European Radical Alliance, provides a corrective to the wrongful practices of some member countries of the European Union.
Indeed, some postal services, advantaged by particularly competitive tariffs, practice unfair competition by giving incentives to mail reposting, and so poach from the national mail services business which they handle as international mail services, since the mail is deposited or sorted with them outside national boundaries. The main beneficiary mail service is the Netherlands, whose KPN postal services made profits of around 1 billion dollars in 1996, thanks to reposting acitivites. This practice complies with neither the spirit nor the letter of the directive adopted on 1 December 1997, strict respect of whose common rules will allow the harmonious development of postal services and of the quality of those services.
For these reasons, our resolution invites the Commission to conduct an inquiry into these unfair practices and to sanction those pursuing them. We ask the Commission to subordinate the provision of aid to third countries, under the Phare and Tacis programmes, for the purpose of reorganizing their postal services, to the adoption by these countries of a system of terminal dues which is in accordance with the provisions of the directive.
Finally, failing agreement between operators on terminal dues, it would be appropriate for Member States to authorise their universal postal companies forthwith to invoice their postal processing and distribution services for incoming cross-border mail on the basis of the real costs incurred.
Mr Donnay and I have put forward four amendments to the resolution of Mr Simpson on behalf of the Group of the Party of European Socailists, the Group of the European People's Party and the Green Group in particular. If these amendments are adopted by unanimous vote, we believe that we will be in a position of greater strength finally to solve this problem.
Mr President, with regard to terminal dues, we should devise a solution to put an end to the unfair practice of reposting, and respect the spirit of the directive, in particular the principle of the universal service. Then I would like to deal with another question, related to the postal services. According to some sources of information, the Commission is thought to be on the point of discussing a communication on these questions, although the European Parliament on 1 December last voted through a directive already adopted by the Council, but only after laborious discussions. This communication might be thought to have as its aim the fragmention of postal services and the opening of them to competition, which is contrary to the orientations defined in the directive. Of course, these latter orientations are the object of the Commission's disapproval, and I remember your sharp reaction, Mr Commissioner. But the fact nevertheless remains that they have been adopted by the European Parliament. It would be a very curious concept of democracy, if the decisions of the European Parliament were to be called into question by this communication, decisions which, I note with satisfaction, have put the brakes on the deregulatory ardour of the Commission. The association of European operators has furthermore expressed its concerns in this respect, and raised a warning with regard to the possibility that the quality of service and the viability of a universal service, supplied at a uniform tariff for throughout the national territory, might be called into question. The Commission is not in a position to contradict or alter the decisions of the European Parliament. Just as the European Parliament has done in its time, my group requests the Commission to renounce its communication, which represents a danger to postal services and an offence to the European Parliament. I would most welcome, Mr Commissioner, your giving details of the intentions of the Commission with regard to this communication.
Mr President, first, thank you for the questions. You provide me and the Commission with the opportunity to present our position again, which is undoubtedly necessary to avoid any misunderstanding. I was particularly pleased by Mr Ferber's question, which I want to highlight here because he congratulated me on my birthday. The other questioners did not do that.
(Heckling from Mrs Moreau) Yes, maybe next year, but thanks all the same! The difficulties we are having with terminal dues are familiar everywhere - at least among those involved in deliberations here. The tariffs are internationally the same and in the majority of industrial countries do not cover the costs of delivery. That is the problem in a nutshell. This results in considerable tension, also in regard to the quality of the services, for these international rates are not linked with quality of service. They are wholly independent of this key aspect.
The actual costs incurred are not covered by the existing terminal dues, which are based on the CEPT system in force since 1989. Not by a long chalk! The current rate for a standard letter at the lowest weight is on average around 45 % of the domestic tariff, which would suggest that the actual costs of delivering a letter in this category are some 80 % of the domestic tariff. It is indisputable - and of course is not being disputed by the Commission - that we are faced with a difficult problem.
The problem consists legally in the fact - I asked people to appreciate this during our last debate on the issue, which has led to Parliament not accepting several amendments - that the present terminal dues system, which is based on international agreements, is not in harmony with the Treaty's rules of competition because the terminal dues tariffs are not cost-related. This has become a vicious circle because if they were cost-related they would be in harmony with the rules of competition. Yet if they were to become cost-related, then the international rules would have to be changed. We therefore find ourselves in a conflict and this, I should like to point out, is also a consequence of Parliament's resolutions in favour of a universal service and the reserved services. According to the decisions made by Parliament and Council, the Member States enjoy clear authority in these areas, and not primarily the Commission. The Member States and their independent regulatory bodies need to see to it that these things are sorted out.
However, we have not stood still on the issue. One thing is clear: in a situation like this you cannot sit back and say that others should attend to it. That is why we have asked the postal services concerned to submit to us an agreement on improved terminal dues, obviously within the Union, not as part of the international rules. This socalled Reims agreement, which has nothing to do with the city of Reims, but is one of these nice acronyms for the activities of the Union, was the first of these agreements, and it was unsatisfactory. We are currently reviewing the second one, which has been modified in line with the ideas we expressed there.
How this review will turn out we cannot say as yet, but it is possible we will find an appropriate relationship between quality of service provision and costs, on the one hand, and terminal dues, on the other. This is what we are working on at present. Naturally, we also want to achieve cost control and a reduction of the currently very high costs of some postal operators. If we fail to achieve this, and I reiterate most forcefully - Mrs Moreau has pointed out that I was very clear on this question; still, I need to be so all the time, to warn against making mistakes - if we cannot bring the high costs down, but instead simply add them to the terminal dues, the postal services will cease to be competitive because nobody will be able to afford them any more. In other words: what is necessary, as well as an agreement that is in harmony with the rules of competition, is an improvement in postal services in terms of both cost and quality.
However, there are some members of this House who are interested in the post, but who are, sadly, always hard of hearing. Yes, I have to say this, even if my friend Florus Wijsenbeek, who is too keen of hearing, is not present, but some people are very hard of hearing. Mrs Moreau, if the postal services do not succeed in operating a sensible policy by cutting their costs and improving their quality, especially in the reserved services too, then the service will be of no use whatsoever! It is an empty shell that cannot be filled because there is no client demand for it. That is the point exactly.
Hence, I welcome the questions. We are now trying to sort things out with Reims II. If this does not succeed, we must find a new approach. We want to help in finding a solution - we, the Commission, and, I am sure, Parliament too - but then we will need to exert this useful pressure together on the postal operators. Unfortunately, we have not managed as yet to subject them to the useful pressure of competition, at least not as far as I imagined. Whatever, we must now try to do so by the present means. That is what I wanted to say about the questions.
Now to Mrs Moreau.
Yes, I will come to you as well! That does not matter today because the questions refer to the terminal dues problem and not to the draft notice. The notice will probably be ratified tomorrow in the Commission. The text has been agreed between the various services, and you can assume that there will be a majority in favour of it tomorrow. I would just like to say a few words about this, not about the details of the substance, but about the role that this notice will play in general.
First, the notice would, of course, be completely pointless if it contained anything other than this directive we have agreed upon. This is not the case. This notice was adapted to the last parliamentary resolution so that there is no conflict between the directive and the draft notice.
Secondly, this notice is useful for those concerned since it actually sets out what the principles are by which the Commission will apply the rules of competition, especially to the reserved services, because there should not be any confusion about this. What is more, there are court rulings on the issue. Of course, the rules of competition also apply to the mail, and do so precisely at the point where it enjoys a monopoly or acts as the provider of a reserved service. However, so that postal services themselves will know how the Commission will apply these rules, we are informing them in a draft notice of the rules we intend to apply.
So, we are actually doing more than we have to. We could also make our decisions based on the rules of competition quite out of the blue. Clearly, this would cause a furore every time and invite the justifiable question: just what are your general principles? How do you want to handle things generally? Or is there no consistency to the way you make your decisions?
This is why, Mrs Moreau, I admire the interest which you are showing in the question, and the force of your commitment. It would be better if you were to think first, before launching attacks which should not be directed against me, but against my colleague Mr van Miert. I am the eternal scapegoat. Having said that, I completely agree with Mr van Miert. The document from Mr van Miert will be presented with my agreement. It offers the postal services guarantees that the Commission is not doing something unacceptable or unexpected. This is the reason why these are no grounds to justify your request. In terms of form, you cannot constrain the Commission not to do anything which falls within its remit. You may oblige the Commission to do something which is a necessary part of its remit, but you cannot oblige the Commission not to act within its remit.
Mr President, ladies and gentlemen, there is an old German nursery rhyme which loosely translates as: ' I ride with the mail, I ride with the post. I ride with the snail mail, there's no cost.' As for the speed at which legislation for the postal services has proceeded, I am very much reminded of the 'snail mail' . Things have really only progressed at a snail's pace. All this would be acceptable if the directive had been drawn up on the principle of 'all good things are worth waiting for' . Yet things have not turned out so well and considerable problems still remain. On the one hand, the Council's decision is so weakly formulated that each Member State can read from it what they will. Then there is the Commission's notice left ominously unresolved. As far as I know, the notice planned makes the principles of the directive obsolete, and to that extent I consider it redundant.
The question of terminal dues for cross-border mail has not been resolved in the postal services directive. So far it has always been claimed that the operators could be left to negotiate and solve the problem themselves without the need for legislation. That is the way things stand, but nothing has been settled. The Group of the Party of European Socialists is therefore calling for a legal ruling from the Commission. It cannot be in the spirit of fair competition if letters can be sent from one country which on account of its good infrastructure and situation can offer cheap postal rates, while another country with a labour-intensive postal delivery service is encumbered with the greater expenditure - and you said yourself, Mr Bangemann, that only 80 % of the costs are covered - without appropriate compensation being made.
This tempts mail service users to send their letters into the country with cheap postage, while the actual country of origin is left with the costs. Such remailing is an extremely unfair trade practice and it must be stopped. It is not enough to invoke the Universal Postal Agreement. There is a section on this in article 13 of the postal services directive, but here the Member States are only advised to ensure that in their agreements on the terminal dues involved in cross-border intra-Community post the following principles are observed. Then the principles are described.
The single market cannot run purely on advice tendered in regard to a possible agreement. Even if Reims II is to happen, this still is not enough. We need clarity and legal certainty for all concerned, and it is the duty of the Commission to provide an efficient single market. That is why we are looking for a directive proposal and do not want to have to wait so long for it. What the Commission must not do when preparing the directive, however, is gear its speed to that of the snail mail.
Mr President, the problems surrounding terminal dues for international postal services and our recent decision about the EU Member States' postal services and the Universal Postal Union as an institution are based on a view of postal distribution as a state monopoly, a view which is on the way to becoming increasingly out-of-date. Private distributors, electronic mail and faxes are increasingly replacing the old, overworked post offices.
Like Mr Ferber I would like to please Commissioner Bangemann and praise his insight into the problems and underline the need for a continued fight for a more deregulated and competitively neutral postal market. My fellow Group member Mr Ferber has asked a particularly important and interesting question about terminal dues, so I will not repeat that angle. The complementary question which I would like to ask concerns the situation of private postal companies in connection with forthcoming European legislation, something which I think we have debated far too little in the European Parliament.
Against this background let me ask Commissioner Bangemann the following: do you think that the current system of terminal dues in any way distorts competition for private companies which want to conduct international postal services? In your opinion, what is the situation of the private postal companies and their ability to operate in the European market following our, that is, the EU's, recent decision?
Mr President, Mr Commissioner, ladies and gentlemen, reposting is surely an aspect of the practice of dumping. It is accepted wisdom that you do not get rid of dumping by having the parties concerned sit round the table to conclude a gentlemen's agreement, because this does not work. What you need is a regulation to eradicate dumping. To achieve fair competition you need binding rules, and these rules need to go further in the single market than the situation we have with the old type of international postal agreement, so to speak. Hence there is the need for a directive. There is the need for control, Mr Bangemann, and it comforts me to hear you say that your notice is only intended to make the directive tangible and capable of being implemented. Yet why is the directive not taken as the basis for clarifying how the rules of competition should be interpreted in this area? This is not clear to me in your reply.
Mr President, recently Council and Parliament took the unwise decision to postpone the liberalization of cross-border postal services until the year 2003 at least. Now that the postal services have been relieved of the requirement to be market-oriented and to work efficiently, legislation should direct itself at protecting the consumer against abuse of power by the postal services. Most postal services in the Union take a different view on that. Under pressure from, in particular, the German and the French postal services, the original directive for cross-border post, the so-called Reims I agreement, was laid on the table, and a new agreement, Reims II, was negotiated. Contrary to the first Reims agreement, tariffs for cross-border post will rise without there being a commensurate improvement in the provision of services. Moreover, as the tariffs which are charged are based on the national tariffs, Reims II operates to the advantage of the postal services with the highest national tariffs. This makes the agreement unacceptable to me. My sympathy is not with the five postal services which do not wish to sign Reims II.
Nonetheless, in this House too, there is more sympathy for the position of the monopolistic postal services than for the consumer. Thus the draft resolution of the PPE Group, the PSE Group, the Liberal Group and the Green Group proposes that, now that Reims II has not been signed by all participants, the postal services will be allowed to set the tariffs in line with their costs. In the text I do not find any minimum requirements for the provision of service. The fact that some postal services do not even know their own costs, let alone how to set the proper tariffs, is also overlooked.
I would like to ask the Commission not to accept Reims II. Until the liberalization of cross-border post, tariffs should be set according to the first Reims agreement, since in this the increase in tariffs is related to an improvement of service provision. In addition, firms in other Member States, including postal services, should be given the same treatment as tenderers of large consignments of post within one Member State.
Excuse me, Mr Commissioner, for being unable to address you in your own language. I am unable to do so.
You will not be surprised that I do not share your militant views in favour of the constant reduction of costs, which in my view has dramatic consequences for employment and lifestyle, and does not really benefit consumers.
I would simply ask you, Mr Commissioner, kindly to bear in mind that, even if one does not share your opinion, one is nevertheless able to think.
Mrs Moreau, that is precisely what I was saying: think first, and then if you still do not agree, I grant you...
I am against monopolies as a general rule. I do not claim a monopoly for my opinions. It's perfectly clear, I am against monopolies, and so entirely against monopolies that I do not want one of my own.
Mr President, I can say to Mr van Dam that I am in complete agreement with what he has said. And this is precisely where the problem lies: we, the Commission, have not succeeded in making this clear, as I can inform Mrs Schmidbauer too. I am not saying that we are always right, but in this case we really did make a self-sacrificial effort, in Parliament and in the Council, to fight for a clear deregulation timetable, which obviously through competition would have helped much more, and much more efficiently, to produce the very thing we desire, namely a fully functional, competitive postal service. Yet this did not come about - I do not need to reiterate the fact - since the thing you are complaining about you rejected yourself. Mr Ferber proposed it. Yes, Mrs Schmidbauer, I do not forget a thing like that! I am one of those people who consider precisely what they enter into and, if they enter into it, accept responsibility for it afterwards. You failed to support these amendments at the time. Now you say we need them. That is not quite right somewhere, and that has very little to do with the 'snail mail' - a nice image. That is the problem, in fact, that in many cases today what we have got is the snail mail. Which brings me to the single market.
Mr Wolf, I welcome you into the camp of the firm advocates of the single market. You are not often in attendance here. No, he does not often attend, but it is great when he does. There is always more joy over one repentant sinner than a true believer. Only, this is the problem, that we would use the single market - if we had one - even more as an instrument against sluggish postal administrations. Because it is perfectly clear that the Dutch postal service, for instance, has pulled out of Reims II. Why? Quite simply because it is competitive. Remailing takes place in the main via Holland. We must not kid ourselves. Moreover, it cannot be prohibited under single market rules. I would like to state this here and now. Because under single market rules I cannot dictate to any company where it should be domiciled and what activities it should pursue either inside or outside its native country. That is not on! If we wish to apply single market rules, pure and simple, then we arrive at a belated belief in competition, if you like, which is of no use to us because, thanks to your decision, Mrs Schmidbauer, we are in a situation in which the reserved services still ensure that many people are not surrendering to competition.
Now the Commission is wringing its hands in trying to make the best out of this situation. That is why we have said to people 'Suggest something to us!' and that is Reims II. We are reviewing it now. If it does not work, then it will have to be left to the Member States. For here, too, the Commission has run out of options. The reserved services no longer allow us to intervene, unless it is in terms of controlling competition. And that can sometimes be very painful. We are in this situation now. As I said, though, the Commission is not keen to turn the tables and say: why have you decided everything this way? Now you must bear the consequences! We are obviously trying to soften the effects of this.
There is one thing, however, that I cannot allow to go unchallenged, namely that we were the ones to make such slow progress. We tried to the best of our ability. We first had a majority in Council. Then suddenly we did not have one any longer because one Member State deemed the post so important that it moved heaven and earth to turn the majorities around. This Member State is able to cut funds for the army, but not the postal service. This shows how dramatic the situation is.
I have received three motions for resolutions on this issue pursuant to Rule 40(5) of the Rules of Procedure .
The debate is closed.
The vote will take place on Wednesday at 12 noon.
Water, energy, transport and telecommunications markets
The next item is the report (A4-0398/97) by Mr Langen, on behalf of Parliament's delegation to the Conciliation Committee, on the joint text, approved by the Conciliation Committee, for a European Parliament and Council Directive amending Directive 93/38/EEC coordinating the procurement procedures of entities operating in the water, energy, transport and telecommunications sectors (C4-0619/97-95/0080(COD)).
Mr President, Mr Commissioner, ladies and gentlemen, there are not many of you left. All good things are worth waiting for, however. We have been deliberating for two-and-a-half years now about adapting the European directives on public procurement to the last WTO agreement, and we have now reached a concerted agreement at the end of the conciliation process. I would like to thank everyone involved, especially my colleague Mr Tappin, who assisted and advised in this process in a most constructive manner. Hence, this evening I would like to mention only the esssentials. We could have had everything a lot quicker, Mr Commissioner, if the Commission, or part of the Commission, had been somewhat more flexible, for Parliament was of the opinion from the start that adapting the directives to the world trade agreement should only proceed as far as is absolutely necessary.
We want a key-stage review as to why the first draft - which is probably quite unique in the history of Parliament - was rejected in full with only one vote against, since the Commission wanted to regulate things which are not contained in the world trade agreement. This was the reason for the delay, for the long consultation period, and in the end the Commission had to submit a new proposal. This might not have been completely new, but was revised with respect to the crucial elements, just as Parliament had suggested.
So, by and large, we can chalk up a success today. We agreed on a course, and there is common agreement on the most important aspects, which remained controversial until the end. I mention here in particular the provisions for the technical dialogue, an issue which has preoccupied us right from the start. The Commission has ultimately admitted - and the Council in the conciliation process likewise - that we should agree on a sensible arrangement regarding the technical dialogue, that the technical dialogue, that is to say the consultation prior to awarding the contract, will always remain a possibility, if competition is not expressly ruled out.
This solution makes technologically sophisticated and forward-looking general tenders possible, which perhaps only individual firms, say in the transport or energy sector, could provide, and so we can be satisfied about things by and large. The Commission has taken this demand into account in the final analysis. Ultimately we only had one argument between Parliament, Commission and Council, and that was the question of how far the demands of the so-called sector directive for both private and public contractors apply.
Now the issue has been the subject of lengthy controversial debates at all levels of European decision-making, and in the end Parliament has given its approval with the result that we will be able to reach an agreement in conciliation on two additional statements, which Commissioner Bangemann will no doubt explain to us in a moment.
Of the five recommendations made by Parliament, two have been accepted: one, the amendment affecting small and medium-sized enterprises, a project of Mr Tappin's, with regard to training and information material, and the other, the amendment providing the technological dialogue if competition is not ruled out. In the case of Amendments Nos 3, 4 and 5, seeking to make a distinction between public and private awarding entities, a compromise wording was agreed for article 1 of this proposed directive and for two statements published in the Official Journal. The latter state that the obligation to communicate the advantages of the tender selected as well as the name of the successful tenderer must not harm firms' commercial interests. The confidentiality of technical information should be guaranteed, in other words.
The second point is the question of how far statistical requirements can be reduced to a minimum. The Commission has approved this, too.
In conclusion I would like to thank all those who have given their constructive and critical attention to the consultation process, and I think we can now safely say - I assume my colleague Mr Tappin will concur with this - that the conciliation team has found a sensible compromise with its proposal - even if it has taken some time to produce - which has been helped along by both sides. We can live very well with that and it fully satisfies our requirements under the world trade agreement government purchases annex. It will allow a new market with a volume of ECU 350 billion to be used by ourselves and others.
Mr President, I wish to congratulate my colleague, Mr Langen, for having led the conciliation team to such a successful conclusion. I have always thought that public procurement is a bit of a bodice-ripper, and I can see by the attendance here that other people think very much the same.
The whole of the debate on public procurement has been fundamentally changed by the progress we have made since the Commission first put its proposals before Parliament. At that time, the gap between Parliament's position and that of the Council was fundamental. I am proud that the agreements obtained by the Conciliation Committee reflect the principles that Parliament put forward in the first reading and I welcome the willingness of the Commission to listen.
Our desire was primarily to establish good public procurement policy for the benefit of the people we represent. Although, as with all compromise, the final result may not be exactly what we, as individuals, or we, as a committee, may have wished for, it is fair to say no one will regret the result.
In this report we have addressed the issues at the very heart of procurement policy: firstly, the distinction between public and private sectors; secondly, questions of technical dialogue, to which Mr Langen has referred; thirdly, the provision of information; and, finally and fourthly, the matter of confidentiality.
These issues will be coming up before us again in the near future. Firstly, when the Utilities Directive 93/38 comes up for review next year but also when we receive the Commission's response to the Green Paper when that comes before Parliament early in 1998.
I hope that we in Parliament will continue to work together as effectively as we have done in the case of the Langen report and that we will be successful in getting as good a conclusion. I hope too that the Commission and the Council will continue to take Parliament's feelings on procurement very seriously, especially when we are not there to make the case ourselves. In this case I refer especially to negotiations at the GPA and WTO levels.
One of the dominant themes underlying this report has been the question of reciprocity, of getting and keeping the playing field level. Even though the Langen report dealt with procurement inside the European Union, it became quite obvious, even to those who were less inclined to listen, that the global environment is as important to business in the EU as the internal regulation. You cannot separate the effect one has on the competitiveness of the other.
This is not the time to pursue this argument but I am sure I speak for many of my colleagues when I say that we look forward to the next round of debates, most importantly to establishing transparency and accountability - two key words from Parliament when it comes to procurement. If we can do that, we shall have gone a long way towards a system of procurement regulations which is in line with the wishes expressed at every stage of this report and will enable the user to exercise the skills of business without being hampered by the overburdening of bureaucracy and restrictive legislation. This has been our objective. If we achieve all that we would be even more proud.
In the meantime, my thanks and congratulations, in particular to Mr Langen, and to other colleagues who have been so active in this report.
Mr President, ladies and gentlemen, in June 1996 this Parliament, by a very large majority rejected the draft directive liberalizing the code of public sector contracts, proposed by the Commission, in the water, energy, transport and telecommunications sectors, as this code was deemed to be too liberal and to open up the doors of Europe to American industry without receiving anything in return. To all appearances, this draft was overbeneficial to companies on the other side of the Atlantic, and had it been adopted unamended, I remind this house that it would have been directly and immediately applicable, and outside parliamentary control in most of our Member States, as it fell into the regulatory field.
At the time, this draft was pushing the boat out just a little too far, and in particular, sought to demolish the existing public licensing arrangements in many local authorities, in many countries of the Union. We remind you that this draft directive laid down that an industrial group or one of its subsidiaries asked to carry out studies for a facility would not subsequently be able to bid for its construction.
At the opportune moment, Mr Langen, and here we wish to congratulate him, took the draft directive apart point-bypoint, as it delivered up the European market to foreign companies, without any reciprocal arrangements. Since then, much water has passed under the bridge, and we are now in a position to give an opinion on the report of the delegation to the Conciliation Committee.
(The President asked the speaker to wind up) I have one more minute, Mr President. I thought I had two minutes. I do not? I will conclude then.
The amended wording of the two statements to be published in the Official Journal, has allayed our fears, Mr President, and our group will fully support Mr Langen's excellent report.
I am extremely disappointed that you did not let me have another minute, because we had recovered two minutes from Mr Porto, who will not be here tomorrow, and I thought you might have used this opportunity to show a little consideration.
Mr President, I think I can make this brief. You have all heard how Mr Langen has been rightly praised. Sometimes he is wrongly praised, but in this instance it is absolutely true that he has helped to produce a very sensible compromise. If the Commission has ultimately done the same, this clearly shows that we are willing to achieve a result in a procedure of this kind. If things sometimes look different from the start, then that is because many other services within the Commission are trying to achieve an ideal position for the Commission for all sorts of reasons. That this is sometimes unworkable is something else we know.
May I thank you again, Mr Langen, and wish Parliament equal success in future with conciliation!
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 8.15 p.m.)